EXHIBIT 10.1

FIRST AMENDMENT dated as of February 4, 2016 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of September 5, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EXPEDIA, INC., a Delaware corporation, EXPEDIA, INC., a Washington
corporation, TRAVELSCAPE, LLC, a Nevada limited liability company, HOTWIRE,
INC., a Delaware corporation, the other BORROWING SUBSIDIARIES from time to time
party thereto, the LENDERS from time to time party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as London Agent.

WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, the Company has requested that the Credit Agreement be amended to
(a) increase the aggregate amount of the European Tranche Commitments by
US$500,000,000 (the “Commitment Increase”) to an aggregate total amount of
US$1,500,000,000, such additional European Tranche Commitments to be provided by
Persons whose names appear on Schedule 2.01 hereto (the “Increasing Lenders”),
(b) extend the Maturity Date to the fifth anniversary of the First Amendment
Effective Date (as defined below), (c) modify the pricing grid set forth in the
definition of “Applicable Rate” as set forth herein and (d) effect certain other
amendments to the Credit Agreement as set forth herein;

WHEREAS, the parties hereto, which include each Person that will be a Lender as
of the First Amendment Effective Date, are willing to amend the Credit Agreement
on the terms and subject to the conditions set forth herein; and

WHEREAS, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BNP Paribas Securities Corp., Mizuho Bank, Ltd. and HSBC Bank USA,
National Association have been appointed to act as joint lead arrangers and
joint bookrunners for this Amendment (the “Amendment Arrangers”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement.

SECTION 2. Amendment of Credit Agreement. Effective as of the First Amendment
Effective Date:

(a) The Credit Agreement is hereby amended by inserting the language indicated
in double underlined text in Exhibit A hereto and by deleting the language
indicated by strikethrough text in Exhibit A hereto.



--------------------------------------------------------------------------------

(b) Schedules 2.01, 2.06, 6.01 and 6.02 to the Credit Agreement are hereby
replaced in their entirety with Schedule 2.01, 2.06, 6.01 or 6.02, as
applicable, hereto.

(c) Exhibit A-2 (Form of Issuing Bank Agreement) to the Credit Agreement is
hereby amended by deleting Section 6(c) thereof.

SECTION 3. Concerning Commitments; Issuing Banks; Letter of Credit
Participations. (a) Each Person whose name appears on Schedule 2.01 hereto
acknowledges and agrees that, on and as of the First Amendment Effective Date,
such Person shall be a Lender under the Credit Agreement as amended hereby
(including as to the extension of the Maturity Date provided for hereunder) and
shall have a European Tranche Commitment as set forth next to the name of such
Person on Schedule 2.01 hereto. Each party hereto acknowledges and agrees that,
on and as of the First Amendment Effective Date, Schedule 2.01 hereto sets forth
all the Commitments of all the Lenders (and no Person whose name does not appear
on Schedule 2.01 hereto shall have, or shall be deemed to have, as of the First
Amendment Effective Date, a Commitment under the Credit Agreement). It is
acknowledged that the Commitment Increase effected pursuant to this Amendment
shall not reduce the amount by which the Company may further increase the
Commitments in accordance with the terms and conditions of Section 2.09(d) or
9.02(c) of the Credit Agreement or otherwise affect the rights of the Company
thereunder.

(b) Each Person whose name appears on Schedule 2.06 hereto acknowledges and
agrees that, on and as of the First Amendment Effective Date, (i) such Person
shall be an Issuing Bank under the Credit Agreement as amended hereby and shall
have an LC Commitment as set forth next to the name of such Person on Schedule
2.06 hereto and (ii) no agreement other than this Amendment shall be required to
be executed in order for such Person to become an Issuing Bank and to be
obligated to issue Letters of Credit under the Credit Agreement. Each party
hereto acknowledges and agrees that, on and as of the First Amendment Effective
Date, Schedule 2.06 hereto sets forth all of the LC Commitments of all the
Issuing Banks (and no Person whose name does not appear on Schedule 2.06 hereto
shall have, or shall be deemed to have, as of the First Amendment Effective
Date, an LC Commitment under the Credit Agreement). It is acknowledged that, as
of the First Amendment Effective Date, there is no LC Exposure attributable to
any Letter of Credit issued by any Person other than a Person whose name appears
on Schedule 2.06 hereto.

(c) Each Lender acknowledges and agrees that, on the First Amendment Effective
Date and without any further action on the part of the applicable Issuing Bank
or the Lenders, each Issuing Bank shall have granted to such Lender, and such
Lender shall have acquired from such Issuing Bank, a participation in each
Letter of Credit issued by such Issuing Bank and outstanding on the First
Amendment Effective Date equal to such Lender’s Combined Tranche Percentage (as
automatically redetermined on the First

 

2



--------------------------------------------------------------------------------

Amendment Effective Date based on the Commitments set forth on Schedule 2.01 to
the Credit Agreement) of the aggregate amount available to be drawn under such
Letter of Credit. Such participation shall be governed by the terms of
Section 2.06 of the Credit Agreement.

SECTION 4. Representations and Warranties. The Company and each Borrowing
Subsidiary represents and warrants to the Lenders that:

(a) This Amendment has been duly executed and delivered by the Company and each
Borrowing Subsidiary and (assuming due execution by the parties hereto other
than the Company and the Borrowing Subsidiaries) constitutes a legal, valid and
binding obligation of the Company and each Borrowing Subsidiary, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects (in all respects in the case of representations and
warranties qualified by materiality in the text thereof) on and as of the First
Amendment Effective Date with the same effect as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were so true and correct as of such earlier
date.

(c) As of the First Amendment Effective Date, before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “First Amendment Effective Date”) on which:

(a) the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, each Borrowing Subsidiary, the Administrative Agent, the London
Agent, each Person whose name appears on Schedule 2.01 hereto and each Person
whose name appears on Schedule 2.06 hereto;

(b) the Administrative Agent (or its counsel) shall have received a
Reaffirmation Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed by each Loan Party, pursuant to which each
Loan Party shall consent to the amendments effected by this Amendment and
acknowledge that the Guarantee Agreement remains in full force and effect in
accordance with its terms and constitutes a guarantee of the Obligations as
modified by this Amendment;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and
authorization of this Amendment and the Reaffirmation Agreement referred to in
clause (b) above, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

3



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders as of the First Amendment
Effective Date and the Issuing Banks and dated the First Amendment Effective
Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for the Company,
(ii) in-house counsel for the Company and (iii) local counsel in each
jurisdiction, other than Colorado and Tennessee, in which a Loan Party is
organized and the laws of which are not covered by the opinion referred to in
clause (i) above, in each case in form and substance reasonably satisfactory to
the Administrative Agent;

(e) the Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming the accuracy of the representations
and warranties set forth in Section 4 hereof;

(f) the Administrative Agent shall have received (i) for the account of each
Person whose name appears on Schedule 2.01 hereto and that executes and delivers
a copy of this Amendment to the Administrative Agent, an amendment fee in an
amount equal to the percentage specified in the Summary of Principal Terms and
Conditions previously posted to the Lenders (the “Summary”) of the aggregate
amount of the Commitments, if any, of such Person as in effect immediately prior
to the effectiveness of this Amendment and (ii) for the account of each Person
whose name appears on Schedule 2.01 hereto, an upfront fee in an amount equal to
the percentage specified in the Summary of the aggregate amount, if any, by
which the aggregate amount of the Commitments of such Person as set forth on
Schedule 2.01 hereto exceeds the aggregate amount of the Commitments, if any, of
such Person as in effect immediately prior to the effectiveness of this
Amendment;

(g) the Administrative Agent shall have received all other fees and other
amounts due and payable on or prior to the First Amendment Effective Date,
including, any amounts payable to it for the account of any Lender pursuant to
the penultimate sentence of Section 9.02(b) of the Credit Agreement and, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Company under the Credit Agreement;

(h) the Administrative Agent shall have received, for the account of each Lender
and each Issuing Bank party to the Credit Agreement immediately prior to the
effectiveness of this Amendment, all interest and fees accrued but unpaid under
the Credit Agreement in respect of periods prior to the First Amendment
Effective Date; and

(i) each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the First Amendment Effective Date, and such notice shall be conclusive
and binding.

 

4



--------------------------------------------------------------------------------

SECTION 6. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to any other consent to, or any other
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall, unless the context otherwise requires, refer
to the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

(c) It is agreed that the Amendment Arrangers and their Related Parties shall be
entitled to the benefits of Section 9.03(b) of the Credit Agreement with respect
to the arrangement of this Amendment, the preparation, execution and delivery of
this Amendment and the consummation of the transactions contemplated hereby to
the same extent as the Arrangers and their Related Parties are entitled to the
benefits of such Section in respect of the arrangement and the syndication of
the credit facility under the Credit Agreement and the other matters referred to
in such Section.

(d) Each Lender and Issuing Bank, by delivering its signature page to this
Amendment shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on or prior to the First Amendment Effective Date.

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 9. Fees and Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this

 

5



--------------------------------------------------------------------------------

Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent. All fees shall be
payable in immediately available funds and shall not be refundable.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

EXPEDIA, INC., a Delaware corporation,  

by:

 

/s/ Mark D. Okerstrom

    Name:   Mark D. Okerstrom     Title:   Executive Vice President Operations
and Chief Financial Officer EXPEDIA, INC., a Washington corporation,  

by:

 

/s/ Mark D. Okerstrom

    Name:   Mark D. Okerstrom     Title:   Executive Vice President and Chief
Financial Officer TRAVELSCAPE, LLC, a Nevada limited liability company,  

by:

 

/s/ Mark D. Okerstrom

    Name:   Mark D. Okerstrom     Title:   Executive Vice President and Chief
Financial Officer HOTWIRE, INC., a Delaware corporation,  

by:

 

/s/ Mark D. Okerstrom

    Name:   Mark D. Okerstrom     Title:   Executive Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank,   by:  

/s/ Peter Thauer

    Name: Title:  

Peter Thauer

Managing Director

JPMORGAN EUROPE LIMITED, individually and as London Agent,   by:  

/s/ Belinda Lucas

    Name: Title:  

Belinda Lucas

Authorized Signatory, Associate

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Issuing Bank:   by:  

/s/ Eric Ridgway

    Name:   Eric Ridgway     Title:   Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): BNP Paribas   by:  

/s/ Nicole Rodriguez

    Name: Title:  

Nicole Rodriguez

Director

Name of Institution: BNP Paribas   by:  

/s/ Nicolas Rabier

    Name: Title:  

Nicolas Rabier

Managing Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution: Mizuho Bank, Ltd.   by:  

/s/ Bertram H. Tang

    Name: Title:  

Bertram H. Tang

Authorized Signatory

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): HSBC BANK USA,
NATIONAL ASSOCIATION   by:  

/s/ Mire Levy

    Name: Title:  

Mire Levy

Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.   by:  

/s/ Ola Anderssen

    Name: Title:  

Ola Anderssen

Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

 

Royal Bank of Canada

  by:  

/s/ William Chiu

   

Name:

Title:

 

William Chiu

Authorized Signatory

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

 

Sumitomo Mitsui Banking Corporation

  by:  

/s/ David W. Kee

    Name: Title:  

David W. Kee

Managing Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

 

U.S. Bank National Association

    by:  

/s/ Lukas Coleman

      Name: Title:  

Lukas Coleman

Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender   by:  

/s/ Eugene Dempsey

    Name:   Eugene Dempsey     Title:   Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): Barclays Bank PLC  
by:  

/s/ Samuel Coward

    Name: Samuel Coward     Title: Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): Nordea Bank Finland
Plc, New York Branch   by:  

/s/ Magnus Asplund

    Name:   Magnus Asplund     Title:   Vice President Name of Institution:
Nordea Bank Finland Plc, New York Branch   by:  

/s/ Rolf Risan

    Name:   Rolf Risan     Title:   Senior Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 5, 2014

among

EXPEDIA, INC., a Delaware corporation,

EXPEDIA, INC., a Washington corporation,

TRAVELSCAPE, LLC, a Nevada limited liability company,

HOTWIRE, INC., a Delaware corporation,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED,

as London Agent

 

 

J.P. MORGAN SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BNP PARIBAS SECURITIES CORP.,

RBC CAPITAL MARKETS1

MIZUHO BANK, LTD.,

and

RBS SECURITIES INC.,HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

and Joint Bookrunners,

and

BANK OF AMERICA, N.A.

and

THE ROYALMIZUHO BANK OF SCOTLAND PLC, LTD.,

as Co-Syndication Agents,

and

BNP PARIBAS

and

ROYAL BANK OF CANADA,HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 

as Co-Documentation Agents

 

 

[CS&M Ref. No. 6701-507]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     3540   

SECTION 1.03.

 

Terms Generally

     3640   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     3641   

SECTION 1.05.

 

Currency Translation

     3742   

SECTION 1.06.

 

Concerning Excluded Subsidiaries

     43    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     3843   

SECTION 2.02.

 

Loans and Borrowings

     3944   

SECTION 2.03.

 

Requests for Revolving Borrowings

     4044   

SECTION 2.04.

 

Borrowing Subsidiaries

     4045   

SECTION 2.05.

 

[Reserved]

     4146   

SECTION 2.06.

 

Letters of Credit

     4146   

SECTION 2.07.

 

Funding of Borrowings

     4854   

SECTION 2.08.

 

Interest Elections

     4854   

SECTION 2.09.

 

Termination and Reduction of Commitments; Increase of Commitments

     5056   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     5359   

SECTION 2.11.

 

Prepayment of Loans

     5460   

SECTION 2.12.

 

Fees

     5561   

SECTION 2.13.

 

Interest

     5663   

SECTION 2.14.

 

Alternate Rate of Interest

     5764   

SECTION 2.15.

 

Increased Costs

     5864   

SECTION 2.16.

 

Break Funding Payments

     6066   

SECTION 2.17.

 

Taxes

     6067   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     6673   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     6875   

SECTION 2.20.

 

Defaulting Lenders

     6976   

SECTION 2.21.  

       74   

 

i



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties SECTION 3.01.   Organization; Powers
   7280 SECTION 3.02.   Authorization; Enforceability    7380 SECTION 3.03.  
Governmental Approvals; No Conflicts    7381 SECTION 3.04.   Financial
Condition; No Material Adverse Change    7381 SECTION 3.05.   Properties    7482
SECTION 3.06.   Litigation and Environmental Matters    7482 SECTION 3.07.  
Compliance with Laws and Agreements    7482 SECTION 3.08.   Investment Company
Status    7582 SECTION 3.09.   Taxes    7582 SECTION 3.10.   ERISA    7583
SECTION 3.11.   Disclosure    7583 SECTION 3.12.   Guarantee Requirement    7583
SECTION 3.13.   Subsidiaries    7583 SECTION 3.14.   Use of Proceeds; Margin
Regulations    7683 SECTION 3.15.   Borrowing Subsidiaries    7683 SECTION 3.16.
  Anti-Corruption Laws and Sanctions    7684 ARTICLE IV Conditions SECTION 4.01.
  Restatement Effective Date    7684 SECTION 4.02.   Each Credit Event    7886
SECTION 4.03.   Initial Credit Event in Respect of Each Borrowing Subsidiary   
7886 ARTICLE V Affirmative Covenants SECTION 5.01.   Financial Statements; and
Other Information    7987 SECTION 5.02.   Notices of Material Events    8189
SECTION 5.03.   Existence; Conduct of Business    8290 SECTION 5.04.   Payment
of Tax Liabilities    8290 SECTION 5.05.   Maintenance of Properties; Insurance
   8290 SECTION 5.06.   Books and Records; Inspection Rights    8290 SECTION
5.07.   Compliance with Laws    8391 SECTION 5.08.   Further Assurances    8391
ARTICLE VI Negative Covenants SECTION 6.01.   Indebtedness    8391 SECTION 6.02.
  Liens    8594 SECTION 6.03.   Sale/Leaseback Transactions    8796
SECTION 6.04.   Fundamental Changes; Business Activities    8796

 

ii



--------------------------------------------------------------------------------

SECTION 6.05.   Restricted Payments      8897    SECTION 6.06.   Transactions
with Affiliates      8998    SECTION 6.07.   Restrictive Agreements      9099   
SECTION 6.08.   Asset Dispositions      91100    SECTION 6.09.   Use of Proceeds
and Letters of Credit; Margin Regulations      94104    SECTION 6.10.   Leverage
Ratio      95104    SECTION 6.11.   Interest Expense Coverage Ratio      95104
   SECTION 6.12.   Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries      95104    ARTICLE VII    Events of Default    SECTION 7.01.  
Events of Default      95105    SECTION 7.02.   CAM Exchange      98107   
ARTICLE VIII    The Agents    ARTICLE IX    Miscellaneous    SECTION 9.01.  
Notices      102112    SECTION 9.02.   Waivers; Amendments      103113   
SECTION 9.03.   Expenses; Indemnity; Damage Waiver      106116    SECTION 9.04.
  Successors and Assigns      107118    SECTION 9.05.   Survival      111121   
SECTION 9.06.   Counterparts; Integration; Effectiveness; Issuing Banks     
111122    SECTION 9.07.   Severability      112122    SECTION 9.08.   Right of
Setoff      112123    SECTION 9.09.   Governing Law; Jurisdiction; Consent to
Service of Process      113123    SECTION 9.10.   WAIVER OF JURY TRIAL     
114124    SECTION 9.11.   Headings      114125    SECTION 9.12.  
Confidentiality      114125    SECTION 9.13.   Interest Rate Limitation     
115126    SECTION 9.14.   Release of Guarantees      115126    SECTION 9.15.  
Conversion of Currencies      116127    SECTION 9.16.   USA Patriot Act Notice
     117127    SECTION 9.17.   No Fiduciary Relationship      117127    SECTION
9.18.   Non-Public Information      117128    SECTION 9.19.   Acknowledgement
and Consent to Bail-In of EEA Financial Institutions      129   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:   Schedule 2.01   —   Commitments Schedule 2.06   —   Initial Issuing
Bank LC Commitment Schedule 2.06A — Existing Letters of Credit Schedule 3.06   —
  Disclosed Matters Schedule 3.13   —   Subsidiaries Schedule 6.01   —  
Existing Indebtedness Schedule 6.02   —   Existing Liens Schedule 6.07   —  
Existing Restrictions Schedule 9.12   —   Participant Confidentiality Restricted
List

EXHIBITS:

 

Exhibit A-1   —   Form of Assignment and Assumption Exhibit A-2   —   Form of
Issuing Bank Agreement Exhibit B-1   —   Form of Borrowing Subsidiary Agreement
Exhibit B-2   —   Form of Borrowing Subsidiary Termination Exhibit C-1   —  
Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-2   —   Form of US
Tax Compliance Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Exhibit C-3   —   Form of US Tax
Compliance Certificate (For Non-U.S. Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit C-4   —   Form of US Tax Compliance
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes)

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 5, 2014 (this
“Agreement”), among EXPEDIA, INC., a Delaware corporation; EXPEDIA, INC., a
Washington corporation; TRAVELSCAPE, LLC, a Nevada limited liability company;
HOTWIRE, INC., a Delaware corporation; the LENDERS from time to time party
hereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. MORGAN
EUROPE LIMITED, as London Agent.

The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
that the Agents and the Lenders amend and restate the Existing Credit Agreement
to continue and modify the credit facilities provided for therein as set forth
in this Amended and Restated Credit Agreement. The parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2010 Indenture” means that certain Indenture, dated as of August 5, 2010, among
the Company, the subsidiary guarantors from time to time party thereto and The
Bank of New York Mellon Trust Company, N.A., as trustee, as in effect on the
First Amendment Effective Date.

“2020 Notes” means the 5.95% Senior Notes issued by the Company under the 2010
Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Combined Tranche Percentage” means, at any time, with respect to any
Lender, the percentage of the total Commitments (excluding the Commitment of any
Defaulting Lender) represented by such Lender’s Commitments at such time. If all
the Commitments have terminated or expired, the Adjusted Combined Tranche
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments hereunder.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum equal to the
product of (ia) the LIBO Rate for US Dollars for such Interest Period multiplied
by (iib) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII, or such Affiliates or
branches thereof as it shall from time to time designate by notice to the
Company and the Lenders for the purpose of performing any of its obligations
hereunder or under any other Loan Document.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agents” means the Administrative Agent and the London Agent.

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds EffectiveNew
York Fed Bank Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the
Adjusted LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in US Dollars with a maturity
of one month plus 1% per annum. For purposes of clause (c) above, the Adjusted
LIBO Rate on any day shall be based on the rate per annum appearing on the
applicable Reuters screen page (currently page LIBOR01) displaying interest
rates for US Dollar deposits in the London interbank market as administered by
the ICE Benchmark Administration (or any other Person that takes over such rate)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds EffectiveNew York Fed
Bank Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds EffectiveNew
York Fed Bank Rate or the Adjusted LIBO Rate, as the case may be.

“Alternative Currency” means Euro, Sterling and any other currency (other than
US Dollars) that is freely available, freely transferable and freely convertible
into US Dollars and in which dealings in deposits are carried on in the London
interbank market; provided that at the time of the issuance, amendment, renewal
or extension of any Letter of Credit denominated in a currency other than US
Dollars, Euro or Sterling, such other currency is reasonably acceptable to the
Applicable Agent and the Issuing Bank in respect of such Letter of Credit.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, based upon the Company’s senior unsecured
non-credit-enhanced long-term debt ratings from S&P and Moody’s as of such date:

 

Level

   Level 1      Level 2      Level 3      Level 4      Level 5  

Rating

   At Least
BBB+ by
S&P/Baa1
Moody’s      BBB by
S&P/Baa2 by
Moody’s      BBB- by
S&P/Baa3 by
Moody’s      BB+ by
S&P/Ba1 by
Moody’s      Lower than
BB+ by
S&P/Ba1 by
Moody’s or
unrated  

Commitment Fee Rate

     12.5         15.0         20.017.5         27.525.0         35.0   

Eurocurrency Spread

     112.5         125.0         150.0137.5         175.0162.5         200.0   

ABR Spread

     12.5         25.0         50.037.5         75.062.5         100.0   

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Company’s senior unsecured non-credit-enhanced long-term
debt (other than by reason of the circumstances referred to in the last sentence
of this definition), then the Commitment Fee Rate, the Eurocurrency Spread and
the ABR Spread shall be based upon the rating of the other rating agency;
(ii) if neither Moody’s nor S&P shall have in effect a rating for the Company’s
senior unsecured non-credit-enhanced long-term debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Commitment Fee Rate, the Eurocurrency Spread and the ABR

 

3



--------------------------------------------------------------------------------

Spread shall be based upon Level 5; (iii) if the ratings or deemed ratings by
S&P and Moody’s shall fall within different Levels, the Commitment Fee Rate, the
Eurocurrency Spread and ABR Spread shall be based upon the higher rating, unless
the ratings differ by two or more Levels, in which case the Commitment Fee Rate,
the Eurocurrency Spread and ABR Spread will be based upon the Level next below
that corresponding to the higher rating; and (iv) if the rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the ratings most recently in
effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner and
Smith Incorporated, BNP Paribas Securities Corp., RBC Capital Markets and RBS
Securities Inc.,Mizuho Bank, Ltd. and HSBC Bank USA, National Association in
their capacities as joint lead arrangers and joint bookrunners for the credit
facility provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A-1 or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.09(d)(i).

“Availability Period” means the period from and including the RestatementFirst
Amendment Effective Date to but excluding the earlier of the Maturity Date and
the date of termination of the Commitments.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by an applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law or regulation for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” means Title 11 of the United States Code.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevantapplicable Borrower within the applicable time limit,
which contains the scheme reference number and jurisdiction of tax residence
provided by the Lender to the applicable Borrower and the Administrative Agent.

“Borrowing” means Revolving Loans of the same Type and currency, made, converted
or continued on the same date and to the same Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” means, at any time, (a) each of Expedia, Inc., a
Washington corporation, Travelscape, LLC, a Nevada limited liability company,
and Hotwire, Inc., a Delaware corporation, and (b) each other Subsidiary that
has been designated by the Company as a Borrowing Subsidiary pursuant to
Section 2.04, other than any Subsidiary that has ceased to be a Borrowing
Subsidiary as provided in Section 2.04.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in any currency or a Letter of Credit denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits denominated in such currency
in the London interbank market and (b) when used in connection with a
Eurocurrency Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET2) payment system is not open for the settlement of
payments in Euro.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.02.

“CAM Exchange Date” means the first date on which (a) there shall occur (i) any
event referred to in paragraphclause (h) or (i) of Section 7.01 in respect of
the Company or (ii) an acceleration of Loans pursuant to Section 7.01,
(b) Designated Obligations in an amount of at least US$10,000,000 are
outstanding under each Tranche, (c) Designated Obligations in an amount of at
least US$10,000,000 are outstanding under one Tranche that constitute
obligations of, or are Guaranteed by, one or more Material Subsidiaries that are
not liable as Borrowers or Subsidiary Guarantors for all the Designated
Obligations under the other Tranche, and (d) Lenders holding a majority in
amount of the Designated Obligations under such other Tranche shall not have
advised the Administrative Agent that they do not wish the CAM Exchange to
occur.

“CAM Percentage” means, with respect to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of the US Dollar
Equivalents (determined on the CAM Exchange Date on the basis of Exchange Rates
on such date) of the aggregate Designated Obligations owed to such Lender
(whether or not at the time due and payable) and (b) the denominator shall
be the sum of the US Dollar Equivalents (as so determined) of the aggregate
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable).

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, the obligations under
which are required to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For purposes of Section 6.02 only, a Capital Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

6



--------------------------------------------------------------------------------

“Capped Adjustments” means (a) any additions to Consolidated EBITDA pursuant to
clause (a)(vi) of the definition of such term and (b) any additions to
Consolidated EBITDA pursuant to clause (ii) of Section 1.04(b)).

“CFC Holdco” means any Subsidiary that has no material assets other than Equity
Interests in one or more Persons that are Specified Foreign Subsidiaries under
clause (a) of the definition of such term.

“Change in Control” means (a) the acquisition of “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company (the “Total Voting Power”), unless either (i) the Permitted Holders
beneficially own a majority of the Total Voting Power or (ii) if the Permitted
Holders beneficially own less than a majority of the Total Voting Power, the
excess of the percentage of Total Voting Power represented by the shares
beneficially owned by the Permitted Holders over the percentage of Total Voting
Power represented by shares beneficially owned by such acquiring Person or group
is at least 5%, (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated or (c) the occurrence of any “change in control”, “change
in control triggering event” or similar event, however denominated, with respect
to the Company under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness (other than the 2020 Notes and the 2010
Indenture) of the Company or any Subsidiary, to the extent such occurrence gives
rise to a put right, default, acceleration or similar consequence with respect
to such Material Indebtedness.

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, for purposes of
this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and become effective after the date of this Agreement.

 

7



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans or European Tranche Revolving Loans, (b) any Commitment, refers to whether
such Commitment is a US Tranche Commitment or European Tranche Commitment and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Tranche Percentage” means, at any time, with respect to any Lender,
the percentage of the total Commitments represented by such Lender’s Commitments
at such time. If all the Commitments have terminated or expired, the Combined
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments.

“Commitment” means a US Tranche Commitment or a European Tranche Commitment or
any combination thereof (as the context requires). The aggregate amount of the
Lenders’ Commitments as of the RestatementFirst Amendment Effective Date is
US$1,000,000,000.1,500,000,000.

“Commitment Decrease” has the meaning assigned to such term in Section
2.09(d)(i).

“Commitment Increase” has the meaning assigned to such term in Section
2.09(d)(i).

“Commitment Letter” means that certain(a) the Commitment Letter dated August 15,
2014, among the Company, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
Bank of America N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP
Paribas, BNP Paribas Securities Corp., Royal Bank of Canada, RBC Capital
Markets, The Royal Bank of Scotland plc and RBS Securities Inc, and (b) solely
for purposes of Section 9.06, the Commitment Letter dated January 14, 2016,
among the Company, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank
of America N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BNP
Paribas, BNP Paribas Securities Corp., Mizuho Bank, Ltd. and HSBC Bank USA,
National Association.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

“Company” means Expedia, Inc., a Delaware corporation.

 

8



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Company and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) the interest expense that would be imputed for such period in
respect of Synthetic Lease Obligations of the Company and the Subsidiaries if
such Synthetic Lease Obligations were accounted for as Capital Lease
Obligations, determined on a consolidated basis in accordance with GAAP,
(iii) any interest or other financing costs becoming payable during such period
in respect of Indebtedness of the Company or the Subsidiaries to the extent such
interest or other financing costs shall have been capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iv) any cash payments made during such period in respect of
obligations of the type referred to in clause (b)(ii) below that were amortized
or accrued in a previous period, minus (b) the sum of (i) to the extent included
in such consolidated interest expense for such period, non-cash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period and (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period
(excluding, for the avoidance of doubt, amortization expense attributable to a
prepaid cash item that was paid in a prior period), (iv) all losses for such
period on sales or dispositions of assets outside the ordinary course of
business, (v) any non-recurring non-cash charges for such period, (vi) any
restructuring or other unusual, non-recurring charges for such period; provided
that the amount of charges added back pursuant to this clause (vi) for such
period, together with the aggregate amount of charges added back pursuant to
this clause (vi) for any other period ending on any day during the 12
consecutive months ending on the last day ofall other Capped Adjustments for
such period, shall not exceed US$35,000,000,15% of Consolidated EBITDA for such
period (determined prior to giving effect to any addback for any Capped
Adjustments), (vii) non-cash goodwill and intangible asset impairment charges
for such period, (viii) charges for such period recognized on changes in the
fair value of contingent consideration payable by, and non-cash charges for such
period recognized on changes in the fair value of the noncontrolling interest in
any acquiree acquired by, the Company or any Subsidiary in any business
combination, and (ix) any non-cash expenses for such period resulting from the
grant of stock options or other equity-based incentives to any director, officer
or employee of the Company and the Subsidiaries; provided that any cash payment
made with respect to any non-cash items added back in computing Consolidated
EBITDA for any prior period pursuant to this clause (a) (or that would have been
added back had this Agreement been in effect during such prior period) shall be
subtracted in computing Consolidated EBITDA for the period in which such cash
payment is made; and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) all gains for such period on

 

9



--------------------------------------------------------------------------------

sales or dispositions of assets outside the ordinary course of business,
(ii) all gains for such period arising from business combinations, including
gains on a “bargain purchase” and gains recognized on changes in the fair value
of contingent consideration payable by, and gains recognized on changes in the
fair value of the noncontrolling interest in any acquiree acquired by, the
Company or any Subsidiary in connection therewith, (iii) any extraordinary gains
for such period and (iv) any non-cash items of income for such period that
represent the reversal of any accrual of charges referred to in clauses (a)(v),
(a)(vi) or (a)(ix) above, all determined on a consolidated basis in accordance
with GAAP. In the event any Subsidiary shall be a Subsidiary that is not a
Wholly Owned Subsidiary, all amounts added back in computing Consolidated EBITDA
for any period pursuant to clause (a) above, and all amounts subtracted in
computing Consolidated EBITDA pursuant to clause (b) above, to the extent such
amounts are, in the reasonable judgment of a Financial Officer, attributable to
such Subsidiary, shall be reduced by the portion thereof that is attributable to
the noncontrolling interest in such Subsidiary. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters of the
Company (each, a “Reference Period”) for the purposes of any determination of
the Leverage Ratio, if during such Reference Period (or, in the case of pro
forma calculations, during the period from the last day of such Reference Period
to and including the date as of which such calculation is made) the Company or
any Subsidiary shall have made a Material Disposition or Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
had occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that involves consideration in excess of
US$125,000,000; and “Material Disposition” means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that yields gross proceeds to the Company and the
Subsidiaries in excess of US$125,000,000.

“Consolidated Funded Debt” means, on any date, the sum (without duplication) for
the Company and the Subsidiaries of all (a) Indebtedness (but not including any
Indebtedness in the form of contingent consideration obligations of the Company
or any Subsidiary incurred in connection with any business combination) that
would appear on a consolidated balance sheet of the Company prepared as of such
date in accordance with GAAP, (b) Capital Lease Obligations, (c) Synthetic Lease
Obligations, (d) Guarantees by the Company and the Subsidiaries of Indebtedness
of Persons other than the Company and the Subsidiaries, (e) obligations,
contingent or otherwise, of the Company and the Subsidiaries as an account party
in respect of letters of credit and (f) Securitization Transactions.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after giving effect, for the avoidance of doubt, to the
elimination of intercompany accounts in accordance with GAAP); provided that
there shall be excluded the income or loss of any Subsidiary that is not a
Wholly Owned Subsidiary to the extent such income or loss is attributable to the
noncontrolling interest in such Subsidiary.

 

10



--------------------------------------------------------------------------------

“Consolidated Revenues” means, for any period, the aggregate revenues of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Assets” means, at any time, the consolidated total assets of
the Company and the Subsidiaries, as such amount would appear on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Co-Syndication Agents” means Bank of America, N.A. and The RoyalMizuho Bank of
Scotland plc, Ltd., in their capacities as co-syndication agents for the credit
facility provided for herein.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) shall have failed to fund its applicable Tranche
Percentage of any Borrowing for three or more Business Days after the date such
Borrowing is required to be funded by Lenders hereunder, unless such Lender, in
good faith, notifies the Administrative Agent and the Company in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) shall have failed to fund any portion of its participation in any
LC Disbursement within three Business Days after the date on which such funding
is to occur hereunder, (c) shall have failed to pay to the Administrative Agent
or any Issuing Bank any other amount required to be paid by it within three
Business Days after the day on which such payment is required to be made
hereunder, (d) shall have notified the Administrative Agent (or shall have
notified the Company or any Issuing Bank, which shall in turn have notified the
Administrative Agent) in writing that it does not intend or is unable to comply
with its funding obligations under this Agreement, or shall have made a public
statement to the effect that it does not intend or is unable to comply with such
funding obligations in accordance with the terms and subject to the conditions
set forth herein (unless such writing or public statement states in good faith
that such position is based on such Lender’s good-faith determination that a
condition precedent (specifically identified in such

 

11



--------------------------------------------------------------------------------

writing or public statement, including, if applicable, by reference to a
specific default) to funding a Loan cannot be satisfied) or its funding
obligations generally under other credit or similar agreements to which it is a
party, (de) shall have failed (but not for fewer than three Business Days) after
a written request by the Administrative Agent or an Issuing Bank to confirm in
writing that it will comply with its obligations (and is financially able to
meet such obligation) to make Loans and fund participations in LC Disbursements
hereunder or (e, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (e) upon the Administrative Agent’s or such Issuing
Bank’s receipt of such certification in form and substance satisfactory to the
Administrative Agent, or (f) shall have become the subject of a bankruptcy,
liquidation or insolvency proceeding, or shall have had a receiver, conservator,
trustee or custodian, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or shall have taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment, or shall have become the subject of a Bail-In Action or shall
have a parent company that has become the subject of a bankruptcy, liquidation
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or has become the subject of a Bail-In Action; provided that a Lender shall not
be deemed to be a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender (whether controlling or otherwise), or the exercise of Control over a
Lender or Person controlling such Lender, by a Governmental Authority, so long
as such ownership interest or exercise of Control does not result in or provide
such Lender or Person with immunity from jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender or Person (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender or Person.

“Defaulting Lender LC Exposures” has the meaning assigned to such term in
Section 2.20(a)(iii)(B)(2).

“Defaulting Lender Notice” has the meaning assigned to such term in
Section 2.20(a).

“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Loans, reimbursement obligations in respect of LC
Disbursements (including interest accrued thereon) and fees payable to the
Lenders.

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of the Company or any other Domestic
Subsidiary (other than a Specified Foreign Subsidiary), in each case other than
(i) except in the case of

 

12



--------------------------------------------------------------------------------

clause (c) above, any Specified Foreign Subsidiary andor any CFC Holdco,
(ii) any Subsidiary whose Guarantee of the Obligations has been released
pursuant to Section 9.14.9.14 and (iii) the New Headquarters SPV and the New
Headquarters Parent SPV.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates (excluding, in the case of Equity Interests in the
Company, IAC), in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Documentation Agent” means BNP Paribas and RoyalHSBC Bank of CanadaUSA,
National Association, each in its capacity as documentation agent for the credit
facility provided for herein.

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into Equity
Interests in the Company shall not, prior to the date of conversion thereof,
constitute Equity Interests in the Company.

 

14



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any reportable event (within the meaning of Section 4043
of ERISA or the regulations issued thereunder) with respect to a Plan, other
than an event for which the 30-day notice period is waived; (b) a failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization (within the meaning of Title IV of ERISA) or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA); (i) the occurrence of a non-exempt “prohibited transaction” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) concerning any Plan
and with respect to which the Company or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a party in interest
(within the meaning of Section 406 of ERISA) or could otherwise be liable; or
(j) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Company or any ERISA Affiliate.

“EURIBO Rate” means, with respect to any Borrowing denominated in Euro for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Date.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate or
the EURIBO Rate, as applicable.

 

15



--------------------------------------------------------------------------------

“European Tranche” has the meaning assigned to such term in the definition of
the term “Tranche”.

“European Tranche Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Tranche Revolving Loans and
to acquire participations in Letters of Credit, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s European
Tranche Revolving Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s European Tranche
Commitment as of the RestatementFirst Amendment Effective Date is set forth on
Schedule 2.01 and, in the case of any Lender that has acquired its European
Tranche Commitment after the RestatementFirst Amendment Effective Date, the
initial amount thereof is set forth in the Assignment and Assumption, or the
documentation referred to in Section 2.09(d)(i), pursuant to which such Lender
shall have assumed or provided its European Tranche Commitment, as applicable.
The aggregate amount of the Lenders’ European Tranche Commitments as of the
RestatementFirst Amendment Effective Date is US$1,000,000,000.1,500,000,000.

“European Tranche Lender” means a Lender with a European Tranche Commitment or
European Tranche Revolving Exposure.

“European Tranche Percentage” means, at any time, with respect to any European
Tranche Lender, the percentage of the total European Tranche Commitments
represented by such Lender’s European Tranche Commitment at such time. If the
European Tranche Commitments have terminated or expired, the European Tranche
Percentages shall be determined based upon the European Tranche Commitments most
recently in effect, giving effect to any assignments.

“European Tranche Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the European Tranche Revolving Loans denominated
in US Dollars outstanding at such time, (b) the sum of the US Dollar Equivalents
of the aggregate principal amounts of the European Tranche Revolving Loans
denominated in Euro or Sterling outstanding at such time and (c) the European
Tranche Share of the LC Exposure at such time. The European Tranche Revolving
Exposure of any Lender at any time shall be such Lender’s European Tranche
Percentage of the total European Tranche Revolving Exposure at such time.

“European Tranche Revolving Loan” means a Loan made by a European Tranche Lender
pursuant to Section 2.01(b). Each European Tranche Revolving Loan denominated in
US Dollars shall be a Eurocurrency Loan or an ABR Loan, and each European
Tranche Revolving Loan denominated in Euro or Sterling shall be a Eurocurrency
Loan.

 

16



--------------------------------------------------------------------------------

“European Tranche Share” means, at any time, a percentage determined by dividing
the aggregate amount of the European Tranche Commitments at such time by the
aggregate amount of the Commitments at such time.

“EventEvents of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any currency other than US Dollars, the rate at which such other
currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the applicable Reuters World Currency Page. In the event
that such rate does not appear on the applicable Reuters World Currency Page,
the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Applicable Agent and the Company, or, in the absence of such an agreement,
suchthe Exchange Rate shall instead be the arithmetic average of the spot rates
of exchange of the Applicable Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Applicable Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Applicable Agent may use any reasonable method it deems appropriate
to determine such rate, and such determination shall be conclusive absent
manifest error.

“Excluded Subsidiaries” means, subject to Section 1.06, eLong, Inc., a Cayman
Islands exempted company, and any subsidiary thereof, but only for so long as
eLong, Inc. shall be a Subsidiary that is not a Wholly-Owned Subsidiary.

“Excluded Subsidiaries Redesignation” has the meaning assigned to such term in
Section 1.06.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
either Agent, any Lender, any Issuing Bank or any other recipient of any payment
to be made by or on account of any obligation of the Company or any Borrowing
Subsidiary hereunder or required to be withheld or deducted from such payment:
(a) Taxes imposed on (or measured by) net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office, or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, any
U.S. withholding Tax that is imposed (other than solely as a result of the
operation of the CAM Exchange) on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law,

 

17



--------------------------------------------------------------------------------

rule or regulation in effect on the date on which such Lender becomes a party to
this Agreement (other than pursuant to an assignment at the request of the
Company under Section 2.19(b)) or designates a new lending office, except in
each case to the extent that (i) such Foreign Lender (or its assignor, if any)
was entitled, immediately before designation of a new lending office (or
assignment), to receive additional amounts from the Company or any Borrowing
Subsidiary with respect to such withholding tax pursuant to Section 2.17(a) or
2.17(c) or (ii) such withholding tax shall have resulted from the making of any
payment to a location other than the office designated by the Applicable Agent
or such Lender for the receipt of payments of the applicable type from the
applicable Borrower, (c) any Taxes attributable to such recipient’s failure to
comply with Section 2.17(f) or 2.17(g), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of February 10,
2010, as amended by the First Amendment dated as of August 18, 2010, the Second
Amendment dated as of August 31, 2011, and the Third Amendment dated as of
November 8, 2012, among Expedia, Inc., a Delaware corporation, Expedia, Inc., a
Washington corporation, Travelscape, LLC, a Nevada limited liability company,
Hotwire, Inc., a Delaware corporation, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan
Europe Limited, as London agent.

“Existing Indentures” means (a) the Indenture dated as of August 21, 2006, as
heretofore supplemented, among the Company, the Subsidiary Guarantors (as
defined therein) from time to time parties thereto and The Bank of New York
Trust Company, N.A., as Trustee, relating to the Company’s 7.456% Senior Notes
due 2018, (b) the Indenture dated as of August 5, 2010, as heretofore
supplemented, among the Company, the Subsidiary Guarantors (as defined therein)
from time to time parties thereto and The Bank of New York Mellon Trust Company,
N.A., as Trustee, relating to the Company’s 5.95% Senior Notes due 2020 and
(c) the Indenture dated as of August 18, 2014, as heretofore supplemented, among
the Company, the Subsidiary Guarantors (as defined therein) from time to time
parties thereto and The Bank of New York Mellon Trust Company, N.A., as Trustee,
relating to the Company’s 4.50% Senior Notes due 2024.

“Existing Letters of Credit” means letters of credit listed on Schedule 2.06A
that are outstanding on the Restatement Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight

 

18



--------------------------------------------------------------------------------

Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, asrate calculated by the New York Fed based on such
day’s federal funds transactions by depositary institutions (as determined in
such manner as the New York Fed shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by itNew York Fed as the federal funds effective rate; provided that if
such rate would be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“First Amendment” means that certain First Amendment, dated as of February 4,
2016, to this Agreement.

“First Amendment Effective Date” means February 4, 2016.

“First Amendment Effective Date Reaffirmation Agreement” means the Reaffirmation
Agreement referred to in Section 5(c) of the First Amendment.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form S-4” means the Form S-4 Registration Statement filed by IAC and the
Company with the SEC on April 25, 2005, as amended on or before June 17, 2005.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of

 

19



--------------------------------------------------------------------------------

the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof (including pursuant to any “synthetic lease” financing),
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. For the avoidance of doubt, any expression by the Company or any
Subsidiary of an intent to continue to provide financial support to any of its
subsidiaries made in a management representation letter delivered in connection
with an audit of the financial statements of such subsidiary, so long as such
expression of intent does not create any binding obligation, contingent or
otherwise, on the Company or such Subsidiary to provide such support, shall not
be deemed to be a Guarantee.

“Guarantee Agreement” means (a) the Guarantee Agreement dated as of February 8,
2010, among the Company, the Subsidiary Loan Parties party thereto and the
Administrative Agent, as amended and supplemented to the date hereof and from
time to time hereafter, or (b) in connection with the Guarantee of the
Obligations by any Foreign Subsidiary, another guarantee agreement or similar
agreements (subject in each case to such limits as shall be required under
applicable local law) Guaranteeing the Obligations and in form and substance
reasonably satisfactory to the Administrative Agent.

“Guarantee Requirement” means, at any time, the requirement that:

(a) (i) the Administrative Agent shall have received from the Company and each
Designated Subsidiary that is not a Foreign Subsidiary (Ai) in the case of the
Company and each Person that is a Designated Subsidiary on the Restatement
Effective Date, a counterpart of the Guarantee Agreement referred to in clause
(a) of the definition of Guarantee Agreement, duly executed and delivered on
behalf of such Person, or (Bii) in the case of any Person that becomes a
Designated Subsidiary after the Restatement Effective Date, a supplement to such
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, together with such documents and opinions as the
Administrative Agent may reasonably request, including (if so requested)
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(d)
with respect to such Designated Subsidiary, within 30 days (or such longer
period as the Administrative Agent may agree to in writing) of such Person
becoming a Designated Subsidiary; and

(b) (ii) the Administrative Agent shall have received from each Designated
Subsidiary that is a Foreign Subsidiary a counterpart of a Guarantee Agreement
referred to in clause (a) or (b) of the definition of Guarantee Agreement, or a
supplement thereto in the form specified therein, duly executed and delivered on
behalf of such Loan

 

20



--------------------------------------------------------------------------------

PartyDesignated Subsidiary, together with such documents and opinions as the
Administration Agent may reasonably request, including (if so requested)
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(d)
with respect to such Designated Subsidiary; provided that, in the case of any
Person that becomes a Designated Subsidiary after the Restatement Effective
Date, such counterpart may be delivered within 30 days (or such longer period as
the Administrative Agent may agree to in writing) of such Person becoming a
Designated Subsidiary.

Notwithstanding the foregoing, a Foreign Subsidiary shall not be required to
Guarantee any Obligation if the Company shall have provided to the
Administrative Agent a certificate of a Financial Officer to the effect that,
based on advice of outside counsel, it would be a violation of applicable law
for such Subsidiary to take such action.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

“IAC Agreements” means each of the Separation Agreement dated as of August 9,
2005, by and between IAC and the Company, the Tax Sharing Agreement dated as of
August 9, 2005, by and between IAC and the Company, the Employee Matters
Agreement dated as of August 9, 2005, by and between IAC and the Company, and
the Transition Services Agreement dated as of August 9, 2005, by and between IAC
and the Company.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.09(d)(i).

“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).

“Incremental LC Participations” has the meaning assigned to such term in
Section 2.20(a)(iii)(B)(2).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to

 

21



--------------------------------------------------------------------------------

be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations and all
Synthetic Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all Disqualified Equity Interests in such Person,
valued, as of the date of determination, at the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable), (j) all Securitization
Transactions of such Person and (k) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness of any Person shall not include (i) trade payables,
(ii) endorsements of checks, bills of exchange and other instruments for deposit
or collection in the ordinary course of business, (iii) customer deposits and
advances, and interest payable thereon, in the ordinary course of business in
accordance with customary trade terms and other obligations incurred in the
ordinary course of business through credit on an open account basis customarily
extended to such Person in connection with the purchase of goods or services, or
(iv) obligations under overdraft arrangements with banks incurred in the
ordinary course of business to cover working capital needs.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Loans” has the meaning assigned to such term in Section 2.09(d)(ii).

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically

 

22



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, twelve months)
thereafter, as the applicable Borrower may elect; provided that (ia) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (iib) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Date.

“IRS” means the US Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A., BNP Paribas, Bank of
America, N.A. and (b) any other Lender that has entered into an Issuing Bank
Agreement with the Company, each in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.06 with respect to such Letters of Credit).

“Issuing Bank Agreement” means an agreement among the Company, the
Administrative Agent and a financial institution pursuant to which such
financial institution agrees to act as an Issuing Bank hereunder, in the form of
Exhibit A-2 or any other form approved by the Administrative Agent.

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

 

23



--------------------------------------------------------------------------------

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06 or in such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in Section 2.06(e) or 2.06(l), as applicable.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Applicable Agent and the Company or, in the absence of such agreement,
suchthe LC Exchange Rate shall instead be the arithmetic average of the spot
rates of exchange of the Applicable Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., London time, on such date for the purchase of
such Alternative Currency with US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Applicable Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the undrawn amounts of
all outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents (based on the applicable Exchange Rates) of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Combined Tranche Percentage of the total LC Exposure at such time,
adjusted to give effect to any reallocation under Section 2.20 of the LC
Exposure of Defaulting Lenders in effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in a currency other than US Dollars,
(a) the date on which the applicablesuch Issuing Bank shall advise the
Applicable Agent that it purchased with US Dollars the currency used to make
such LC Disbursement or refund or (b) if such Issuing Bank shall not advise the
Applicable Agent that it made such a purchase, the date on which such LC
Disbursement or refund is made.

 

24



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.09(d) or 9.02(c) or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and, as of the Restatement Effective Date, the Existing Letters of Credit, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company ended on such date (or, if such date is not the
last day of a fiscal quarter of the Company, ended most recently prior to such
date).

“Liberty Successor” means any Person spun or otherwise separated out of Liberty
Interactive Corporation (or any Subsidiary thereof); provided no Person whothat
is not a Permitted Holder is the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of such Person or otherwise Controls
such personPerson.

“LIBO Rate” means, with respect to any Borrowing denominated in any currency
(other than Euro) for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Date.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any third party that is not exempt
from the automatic stay provisions of the Bankruptcy Code, as provided in
Section 555 thereof) with respect to such securities.

“Loan Documents” means (a) this Agreement, the Guarantee Agreement, the
Reaffirmation Agreement, the First Amendment Effective Date Reaffirmation
Agreement, the Borrowing Subsidiary Agreements, the Borrowing Subsidiary
Terminations, any documentation referred to in Section 2.09(d)(i) and any
promissory notes delivered pursuant to Section 2.10(e) and (b) except for
purposes of Section 9.02, any letter of credit applications referred to in
Section 2.06(a) orand any Issuing Bank Agreement.

“Loan” means any loan made by the Lenders to any Borrower pursuant to this
Agreement.

“Loan Parties” means the Company and the Subsidiary Loan Parties.

 

25



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing madedenominated in Euro, Frankfurt time, and (c) with respect
to a Loan or Borrowing denominated in any other currency, London time.

“London Agent” means J.P. Morgan Europe Limited, or any other Affiliate or
branch of JPMorgan Chase Bank, N.A., that JPMorgan Chase Bank, N.A. shall have
designated for the purpose of acting in such capacity hereunder.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents, taken as a
whole.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$50,000,000. For
purposes of determining Material Indebtedness, the “amount” of the obligations
of the Company or any Subsidiary in respect of (a) any Swap Agreement at any
time shall be (i) the mark-to-market value for such Swap Agreement based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in Swap Agreements (which may include a Lender or any
Affiliate of a Lender) or (ii) in the absence of any such quotations, the
maximum aggregate principal amount that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time, in each
case giving effect to any applicable netting agreements and (b) any
Securitization Transaction shall be determined as set forth in the definition of
such term.

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that (a) together with their own subsidiaries, do not represent
more than 2% for any such Subsidiary, or more than 10% in the aggregate for all
such Subsidiaries, of either (i) Consolidated Total Assets or (ii) Consolidated
Revenues of the Company and the Subsidiaries at the end of or for the period of
four consecutive fiscal quarters of the Company most recently ended prior to
such time and (b) do not own Equity Interests or Indebtedness (other than de
minimis Indebtedness) of any Material Subsidiary; provided that each Borrowing
Subsidiary shall in any event be a Material Subsidiary.

“Maturity Date” means September 5, 2019.“Maximum Incremental Participations
Amount” has the meaning assigned to such term in Section
2.20(a)(iii)(B)(2).February 4, 2021.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

26



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is maintained, sponsored or contributed to by
the Company or any ERISA Affiliate.

“New Headquarters” means (a) the approximately 41-acre site with a current
street address of 1201 Amgen Ct W, Seattle, WA 98119, (b) any subsequently
acquired real properties either (i) adjacent to the property described in clause
(a) of this definition or (ii) used in connection with the headquarters (or
potential headquarters) of the Company and in the general vicinity of the
property described in clause (a) of this definition and (c) all current or
future improvements on any of the real properties described in clause (a) or
(b) of this definition.

“New Headquarters Assets” means the New Headquarters, together with all fixtures
currently or subsequently located thereon and all personal property currently or
subsequently located thereon or directly relating thereto that, in the case of
any such personal property, is customarily financed together with real
properties similar to the New Headquarters.

“New Headquarters SPV” means a Subsidiary that is a special purpose entity
formed for the purpose of incurring Indebtedness in order to finance the
acquisition, construction or improvement of the New Headquarters Assets
(including any such Indebtedness incurred after the consummation of such
acquisition, construction or improvement), provided that (a) such Subsidiary
does not own any significant assets other than the New Headquarters Assets and
assets relating to its existence or incurrence of such Indebtedness, (b) such
Subsidiary conducts no significant business other than the ownership of the New
Headquarters Assets and activities incidental thereto (including leasing of all
or any portion of the New Headquarters Assets to the Company or any of its
Subsidiaries and related contractual relationships) and (c) such Subsidiary does
not Guarantee any Material Indebtedness of the Company or any Subsidiary (other
than the New Headquarters Parent SPV); provided further that the New
Headquarters SPV may not be designated as a Borrowing Subsidiary.

“New Headquarters Parent SPV” means a Subsidiary that is a special purpose
entity formed for the purpose of being the direct parent company of the New
Headquarters SPV, provided that (a) such Subsidiary does not own any significant
assets other than Equity Interests in, and Indebtedness or other obligations of,
the New Headquarters SPV and assets relating to its existence, (b) such
Subsidiary conducts no significant business other than business relating to
ownership of assets referred to in clause (a) above and (c) such Subsidiary does
not Guarantee any Material Indebtedness of the Company or any Subsidiary (other
than the New Headquarters SPV); provided further that the New Headquarters
Parent SPV may not be designated as a Borrowing Subsidiary.

 

27



--------------------------------------------------------------------------------

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not published
for any day that is a Business Day, the term “New York Fed Bank Rate” means the
rate quoted for such day for a federal funds transaction at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided further that if any of
the foregoing rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Borrower” means, at any time, any Borrower that is a Specified
Foreign Subsidiary or a CFC Holdco and that is not, at such time, a Designated
Subsidiary.

“Non-Increasing Lender” has the meaning assigned to such term in Section
2.09(d)(i).

“Obligations” has the meaning assigned to such term in the Guarantee Agreement.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Connection Taxes” means, with respect to either Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrowing Subsidiary hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made at the request of the Company pursuant to
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by

 

28



--------------------------------------------------------------------------------

U.S.-managed banking offices of depositary institutions (as such composite rate
shall be determined by the New York Fed as set forth on its public website from
time to time) and published on the next succeeding Business Day by the New York
Fed as an overnight bank funding rate (from and after such date as the New York
Fed shall commence to publish such composite rate); provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Partial Transfer” has the meaning assigned to such term in Section 6.08(k).

“Partial Transfer Asset Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the aggregate
book value of all the assets of such Partial Transfer Subsidiary, determined as
of the end of the fiscal quarter of the Company ending on or most recently prior
to the date of the Partial Transfer.

“Partial Transfer EBITDA Amount” means, for any Partial Transfer Subsidiary, the
product of (a) the applicable Partial Transfer Percentage and (b) the portion of
the Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company ended on or most recently prior to the date of the Partial Transfer
that is attributable to such Partial Transfer Subsidiary.

“Partial Transfer Parent Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Percentage” means, with respect to any Partial Transfer
Subsidiary, the percentage of the aggregate equity value of the applicable
Partial Transfer Parent Subsidiary held by Persons other than the Company or any
Subsidiary as a result of any Partial Transfer made in reliance on
Section 6.08(k), in each case determined immediately after giving effect to such
Partial Transfer.

“Partial Transfer Spin-Off Subsidiary” has the meaning assigned to such term in
Section 6.08(k).

“Partial Transfer Subsidiaries” has the meaning assigned to such term in
Section 6.08(k).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

29



--------------------------------------------------------------------------------

“Permitted Charitable Contributions” means charitable contributions (as defined
in Section 170(c) of the Code, whether in the form of cash, securities or other
property and without regard to whether such charitable contributions are
deductible for income tax purposes) made by the Company or any Subsidiary,
whether directly (including to a donor advised fund) or through one or more
Affiliates, and any binding commitment with respect thereto; provided that the
aggregate amount of such contributions made by the Company and the Subsidiaries
during any fiscal year of the Company, together with the aggregate amount of all
binding commitments of the Company and the Subsidiaries to make any such
contributions during such fiscal year, may not exceed US$10,000,000 in the
aggregate.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and lessors’ Liens (and deposits to obtain the release of such Liens), setoff
rights and other like Liens imposed by law (or contract, to the extent that such
contractual Liens are similar in nature and scope to such Liens imposed by law),
arising in the ordinary course of business and securing obligations that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith by
appropriate proceedings; provided that (A) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (B) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (C) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, disability, unemployment insurance and other similar
plans or programs and other social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (including deposits in respect of tax assessments
(or in respect of any performance bonds posted in connection therewith) that are
required to be made by the assessing municipalities prior to the commencement of
litigation challenging such assessments), in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

30



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means Barry Diller, Liberty Interactive Corporation, any
Liberty Successor, their respective Affiliates and any group of which any of the
foregoing is, in terms of both economic and voting interest, one of the
principal members.

“Permitted Investments” means:

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America and direct
obligations of United States of America government-sponsored enterprises
(including the Federal National Mortgage Association and the Federal Home Loan
Mortgage Corporation) that are rated the same as direct obligations of the
United States of America;

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that, on the date of acquisition, are rated investment
grade by Moody’s or by S&P, including general obligation and revenue notes and
bonds, insured bonds (including all insured bonds having, at suchon the date of
acquisition, a credit rating of Aaa by Moody’s and AAA by S&P) and refunded
bonds (reissued bonds collateralized by U.S. Treasury securities);

(d) Indebtedness of any county or other local governmental body within the
United States of America having, at suchon the date of acquisition, a credit
rating of Aaa by Moody’s or AAA by S&P, or Auction Rate Securities, Tax-Exempt
Commercial Paper or Variable Rate Demand Notes issued by such bodies that is, on
the date of such acquisition, rated at least A3/P-1/VMIG-1 by Moody’s or
A-/A-1/SP-1 by S&P;

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
at suchon the date of acquisition, a credit rating of Aaa by Moody’s or AAA by
S&P;

(f) non-US Dollar denominated indebtedness of government agencies having, at
suchon the date of acquisition, a credit rating of Aaa by Moody’s or AAA by S&P;

 

31



--------------------------------------------------------------------------------

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, at suchon the date of acquisition, a credit rating of
at least P1 or the equivalent thereof from Moody’s or A1 or the equivalent
thereof from S&P;

(j) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case issued by any domestic
bank that has a combined capital and surplus and undivided profits of not less
than US$500,000,000;

(k) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case directly guaranteed by
any commercial bank organized under the laws of the Republic of Singapore, the
People’s Republic of China, the Federative Republic of Brazil, the Russian
Federation, the Republic of India, the Republic of Indonesia or of a member
nation of the European Union or the OECD which has a combined capital and
surplus and undivided profits of not less than US$500,000,000, denominated in US
Dollars, Sterling, Euro, Canadian Dollars, Australian Dollars, Norwegian Kroner,
Swiss Francs, Japanese Yen, Singapore Dollars, Renminbi, Brazilian Reals,
Russian Rubles, Indian Rupees or Indonesian Rupiahs;

(l) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, at the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

(m) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in clause
(j) or (k) above;

(n) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

(o) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (n) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management; and

 

32



--------------------------------------------------------------------------------

(p) money market investments, deposits, bankers acceptances, certificates of
deposit, notes and other like instruments, in each case not described in clause
(j) or (k) of this definition to the extent that (i) the issuing bank is
organized under the laws of a country in which the Company or any of its
Subsidiaries conducts operations and (ii) the aggregate amount of such
instruments issued by any individual bank or its Affiliates held by the Company
and its Subsidiaries does not exceed US$20,000,000; and

(pq ) other investments determined by the Company or any Subsidiary to entail
credit risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained, sponsored or contributed to by the
Company or any ERISA Affiliate.

“Platform” has the meaning set forth in Section 9.01(e).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Quotation Date” means (a) with respect to any Eurocurrency Borrowing
denominated in any currency other than Sterling or Euro for any Interest Period,
two Business Days prior to the commencementfirst day of such Interest Period
and, (b) with respect to any Eurocurrency Borrowing denominated in Sterling for
any Interest Period, the first Business Day of such Interest Period and (c) with
respect to any Eurocurrency Borrowing denominated in Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs for loans such as the applicable Loans
priced by reference to rates quoted in the Relevant Interbank Market, in which
case the Quotation Date for such currency shall be determined by the
AdministrativeApplicable Agent in accordance with market practice for such loans
priced by reference to rates quoted in the Relevant Interbank Market (and if
quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the Relevant Interbank Market on more than one day,
the Quotation Date shall be the last of those days).

“Reaffirmation Agreement” means the Reaffirmation Agreement dated the date
hereof, among the Company, the Borrowing Subsidiaries, the other Subsidiaries of
the Company party thereto and the Administrative Agent.

 

33



--------------------------------------------------------------------------------

“Reallocated Letter of Credit” has the meaning assigned to such term in
Section 2.20(a)(iii).

“Redesignation Effective Date” has the meaning assigned to such term in
Section 1.06.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market, and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time of such Lender’s US Tranche Revolving Exposure and European
Tranche Revolving Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s, a division of McGraw-Hill Financial Inc., and any
successor to its rating agency business.

“Sale/Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby the Company or any Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter the Company or any such Subsidiary shall rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred. The “amount” of any
Sale/Leaseback Transaction at any time will be the capitalized amount of the
lease included in such transaction as reflected on the most recent consolidated
balance sheet of the Company delivered

 

34



--------------------------------------------------------------------------------

pursuant to Section 5.01 (or, in the case of a Sale/Leaseback Transaction
resulting in a lease that is not a Capital Lease, the amount that would be so
reflected in respect of such lease if it were a Capital Lease).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreementas
of the First Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan
and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) any other Person dealings with which are the subject of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
AdministrativeApplicable Agent from time to time), and (b) in respect of the
EURIBO Rate for any Interest Period, the percentage per annum determined by the
Banking Federation of the European Union for such Interest Period as set forth
on the Reuters screen page that displays such rate (currently EURIBOR01) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the AdministrativeApplicable Agent from time to time);
provided that if the Screen Rate, determined as provided above, would be less
than zero, the Screen Rate shall for all purposes of this Agreement be zero. If,
as to any currency, no Screen Rate shall be available for a particular Interest
Period but Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, thanthen the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

 

35



--------------------------------------------------------------------------------

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests, or
(b) directly, or indirectly through a special purpose vehicle, to one or more
investors or other purchasers. The amount of any Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness, fractional undivided interests or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization Transaction net of any such accounts
receivable or interests therein that have been written off as uncollectible
and/or any discount (but not in excess of the discount that would be usual and
customary for Securitization Transactions in light of the then prevailing market
conditions) in the purchase price therefor. For purposes of Section 6.02 only, a
Securitization Transaction shall be deemed to be secured by a Lien on the
accounts receivable or interests therein that are subject thereto, and such
accounts receivable and interests shall be deemed to be assets of the Company
and the Subsidiaries.

“Specified Foreign Subsidiary” means (a) aany Subsidiary that is a “controlled
foreign corporation” (within the meaning of Section 957(a) of the Code) and
(b) any subsidiary of any entity described in clause (a) of this definition.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve (including any marginal, special,
emergency or supplemental reserves) established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(d)(ii).

 

36



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Loan Party” means each Subsidiary that is a party to thea Guarantee
Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, under a
synthetic, off-balance sheet or tax retention lease, including any financing
lease or other agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which are
characterized as the indebtedness of such Person for US tax purposes (without
regard to accounting treatment), and the amount of such obligations shall be the
capitalized amount thereof that would appear on a balance sheet of such Person
under GAAP if such lease were accounted for as a capital lease.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Applicable Agent to be a replacement therefor for purposes
hereof) is open for the settlement of payments in Euro and (b) banks in London
are open for general business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

37



--------------------------------------------------------------------------------

“Tranche” means a categoryClass of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the US Tranche Commitments, the US Tranche Revolving Loans and
participations in Letters of Credit attributable to the US Tranche Commitments
and (b) the European Tranche Commitments, the European Tranche Revolving Loans
and participations in Letters of Credit attributable to the European Tranche
Commitments. The categoriesClasses of Commitments and extensions of credit
described under clauses (a) and (b) above are referred to, respectively, as the
“US Tranche” and the “European Tranche”.

“Tranche Percentage” means, at any time, with respect to any Lender holding any
Commitment or Loan under the US Tranche or the European Tranche, such Lender’s
US Tranche Percentage or European Tranche Percentage, as applicable, at such
time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the satisfaction of the Guarantee Requirement, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK Borrower” means any Borrower (ia) that is organized or formed under the laws
of the United Kingdom or (iib) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to such currency in effect for such
amount on such date. The US Dollar Equivalent at any time of the amount of any
Letter of Credit, LC Disbursement or Loan denominated in any currency other than
US Dollars shall be the amount most recently determined as provided in
Section 1.05(b).

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

38



--------------------------------------------------------------------------------

“US Tranche” has the meaning assigned to such term in the definition of the term
“Tranche”.

“US Tranche Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make US Tranche Revolving Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s US Tranche Revolving
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s US Tranche Commitment as of the RestatementFirst
Amendment Effective Date is set forth on Schedule 2.01 and, in the case of any
Lender that has acquired its US Tranche Commitment after the RestatementFirst
Amendment Effective Date, the initial amount thereof is set forth in the
Assignment and Assumption, or the documentation referred to in
Section 2.09(d)(i), pursuant to which such Lender shall have assumed or provided
its US Tranche Commitment, as applicable. The aggregate amount of the Lenders’
US Tranche Commitments as of the RestatementFirst Amendment Effective Date is
US$0.

“US Tranche Lender” means a Lender with a US Tranche Commitment or US Tranche
Revolving Exposure.

“US Tranche Percentage” means, at any time, with respect to any US Tranche
Lender, the percentage of the total US Tranche Commitments represented by such
Lender’s US Tranche Commitment at such time. If the US Tranche Commitments have
terminated or expired, the US Tranche Percentages shall be determined based upon
the US Tranche Commitments most recently in effect, giving effect to any
assignments.

“US Tranche Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the US Tranche Revolving Loans outstanding at such time and
(b) the US Tranche Share of the LC Exposure at such time. The US Tranche
Revolving Exposure of any Lender at any time shall be such Lender’s US Tranche
Percentage of the total US Tranche Revolving Exposure at such time.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency Loan or
an ABR Loan.

“US Tranche Share” means, at any time, a percentage determined by dividing the
aggregate amount of the US Tranche Commitments at such time by the aggregate
amount of the Commitments at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

39



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in which
(other than directors’ qualifying shares and/or other nominal amounts of Equity
Interests that are required under applicable law to be held by Persons other
than the Company or the Wholly Owned Subsidiaries) are owned, directly or
indirectly, by the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including to this Agreement or
any other Loan Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(e) references herein to “the date

 

40



--------------------------------------------------------------------------------

hereof” or “the date of this Agreement” shall be deemed to refer to the
Restatement Effective Date and (f) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) for purposes of determining compliance with any covenant set
forth in Article VI, no effect shall be given to (A) any election under
Statement of Financial Accounting Standards No. 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Company or any Subsidiary at “fair value”, as defined therein, (B) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (C) any change to GAAP occurring after the date
hereof as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on the date hereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, and may
also reflect (i) any projected synergies or similar benefits expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act and
(ii) any other demonstrable cost-savings and other adjustments not included in
the

 

41



--------------------------------------------------------------------------------

foregoing clause (i) that are reasonably anticipated by the Company to be
achieved in connection with any such event within the 12-month period following
the consummation of such event, which the Company determines are reasonable and
as set forth in a certificate of a Financial Officer; provided that the
aggregate additions to Consolidated EBITDA, for any period being tested,
pursuant to this clause (ii), together with the aggregate amount of all other
Capped Adjustments for such period, shall not exceed 1015% of the amount which
could have been included in Consolidated EBITDA in the absence of the adjustment
pursuant to this clause (iifor such period (determined prior to giving effect to
any addback for any Capped Adjustments).

SECTION 1.05. Currency Translation. (a) For purposes of any determination under
Section 6.01, 6.02, 6.03, 7.01(f), 7.01(g) or 7.01(k), all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination; provided that no Default or Event of
Default shall arise as a result of any limitation set forth in US Dollars in
Section 6.01, 6.02 or 6.03 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens or Sale/Leaseback Transactions were initially consummated in
reliance on the exceptions under such Sections. For purposes of any
determination under Sections 6.05 and 6.08, the amount of each payment,
disposition or other applicable transaction denominated in a currency other than
US Dollars shall be translated into US Dollars at the applicable currency
exchange rate in effect on the date of the consummation thereof. Such currency
exchange rates shall be determined in good faith by the Company. For purposes of
Sections 6.10 and 6.11, and the related definitions, amounts in currencies other
than US Dollars shall be translated into US Dollars at the currency exchange
rates then most recently used in preparing the Company’s consolidated financial
statements.

(b) (i) The Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as provided in Sections 2.06(e) and 2.06(l).

(ii) The Applicable Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of the CAM
Exchange Date, and such amount shall be the US Dollar Equivalent of such
Borrowing for all purposes of Section 7.02.

 

42



--------------------------------------------------------------------------------

(iii) The Applicable Agent may also determine the US Dollar Equivalent of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as such Applicable Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the US Dollar Equivalent of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.

(iv) The Administrative Agent shall notify the Company, the applicable Lenders
and the applicable Issuing Bank of each determination of the US Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement.

SECTION 1.06. Concerning Excluded Subsidiaries. The Company may request that all
(but not less than all) of the Excluded Subsidiaries cease to be treated as
Excluded Subsidiaries for all purposes of this Agreement and the other Loan
Documents (such event being referred to herein as the “Excluded Subsidiaries
Redesignation”). Such request shall be made by written notice to the
Administrative Agent, specifying the requested date of effectiveness of the
Excluded Subsidiaries Redesignation (the “Redesignation Effective Date”). The
Excluded Subsidiaries Redesignation shall become effective on the Redesignation
Effective Date, provided that no Default shall have occurred and is continuing
on the Redesignation Effective Date, or would result from the Excluded
Subsidiaries Redesignation.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the Borrowersany Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding such Lender’s US
Tranche Commitment or (ii) the sum of the total US Tranche Revolving Exposures
exceeding the total US Tranche Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowersany Borrower
may borrow, prepay and reborrow US Tranche Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each European Tranche
Lender agrees to make European Tranche Revolving Loans denominated in US
Dollars, Euro or Sterling to the Borrowersany Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s European Tranche Revolving Exposure exceeding such Lender’s
European Tranche Commitment or (ii) the sum of the total European Tranche
Revolving Exposures exceeding the total European Tranche Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowersany Borrower may borrow, prepay and reborrow European Tranche Revolving
Loans.

 

43



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Class, Type and currency
made by the Lenders ratably in accordance with their respective Commitments of
the applicable Class to the same Borrower. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and not joint and no Lender shall be responsible for any other Lender’s failure
to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised (i) in
the case of Borrowings denominated in US Dollars, entirely of ABR Loans or
Eurocurrency Loans as the applicable Borrower may request in accordance
herewith, and (ii) in the case of Borrowings denominated in any other currency,
entirely of Eurocurrency Loans. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolvinga Eurocurrency Borrowing that results from a
continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of US$1,000,000 and not less than US$1,000,000; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total US Tranche Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowersno
Borrower shall not be entitled to request, or to elect to convert or continue,
any Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing denominated in
US Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, (b) in the case of a Borrowing
denominated in Euro or Sterling, not later than 11:00 a.m., London time, four
Business Days before the date of

 

44



--------------------------------------------------------------------------------

the proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Applicable Agent of a written
Borrowing Request in a form approved by the Applicable Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount and currency of the requested Borrowing;

(ii) the Class of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) if denominated in US Dollars, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the account of the applicable Borrower to which
funds are to be disbursed, which shall comply with Section 2.07, or, in the case
of any ABR Revolving Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), the identity and the account of the
Issuing Bank that had made such LC Disbursement.

If no currency is specified with respect to any requested Borrowing, then the
applicable Borrower shall be deemed to have selected US Dollars. If no election
as to the Type of Revolving Borrowing is specified, then the requested Revolving
Borrowing shall be (A) if denominated in US Dollars, an ABR Borrowing and (B) if
denominated in any other currency, a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender of the applicable Class of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Subsidiaries. Any Wholly Owned Subsidiary of the Company
shall become a Borrowing Subsidiary and a party to this Agreement upon the
effectiveness of a Borrowing Subsidiary Agreement executed by such Subsidiary
and the Company and delivered to the Administrative Agent. As soon as
practicable upon receipt of any such Borrowing Subsidiary Agreement, the
Administrative Agent will make a copy thereof available to the Lenders. Each
Borrowing Subsidiary Agreement shall become effective on the date five Business
Days after it has been so made available by the Administrative Agent (subject to
the receipt by

 

45



--------------------------------------------------------------------------------

any Lender of any information reasonably requested by it under the USA Patriot
Act or other “know-your-customer” laws not later than the second Business Day
after the delivery of such Borrowing Subsidiary Agreement), unless, in the case
of any Borrowing Subsidiary Agreement of a Foreign Subsidiary, the
Administrative Agent shall theretofore have received a written notice from any
Lender stating that it would be unlawful under Federal or applicable state or
foreign law or regulation for such Lender to make Loans or otherwise extend
credit to or do business with such Subsidiary as provided herein, in which case
such Borrowing Subsidiary Agreement shall not become effective until such time
as such Lender withdraws such notice or ceases to be a Lender hereunder. Upon
the execution by the Company and delivery to the Administrative Agent of a
Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary, such
Subsidiary shall cease to be a Borrowing Subsidiary hereunder and a party to
this Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings or obtain Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder. Promptly following receipt
of any Borrowing Subsidiary Termination, the Administrative Agent shall send a
copy thereof to each Lender.

SECTION 2.05. [Reserved]

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by aany
Borrower to, or entered into by aany Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Existing Letters of Credit will, for all purposes of this Agreement
(including paragraphs (d) and (e) of this Section), continue to constitute
Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall deliver by hand or facsimile transmission (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient
of such notice) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of

 

46



--------------------------------------------------------------------------------

Credit, the currency in which such Letter of Credit is to be denominated (which
shall be US Dollars or an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit; provided that any
provisions in any such letter of credit application that create Liens securing
the obligations of aany Borrower thereunder or that are inconsistent with the
provisions of this Agreement or the other Loan Documents shall be of no force or
effect. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon each issuance, amendment, renewal or extension of any Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed US$120,000,000, (ii) the aggregate US Tranche
Revolving Exposures shall not exceed the aggregate US Tranche Commitments,
(iii) the aggregate European Tranche Revolving Exposures shall not exceed the
aggregate European Tranche Commitments and (iv) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date 18 months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, 13 months after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 13 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring pursuant to the terms of such Letter of
Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Combined Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Combined Tranche Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of an LC Disbursement required to be refunded to aany Borrower for any
reason. Such payment by the Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be US Dollars, then in
the currency of such LC DisbursementUS Dollars and (ii) subject to paragraph
(e) of this Section, if the currency of the applicable LC Disbursement or
reimbursement payment

 

47



--------------------------------------------------------------------------------

shall be an Alternative Currency, in US Dollars in an amount of US Dollarsequal
to the US Dollar Equivalent of such LC Disbursement or reimbursement payment,
calculated by the Administrative Agent based on current exchange ratesusing the
LC Exchange Rate on the applicable LC Participation Calculation Date, sufficient
to enable the Administrative Agent to purchase an amount of such Alternative
Currency equal to the amount of such LC Disbursement. Each Lender acknowledges
and agrees that (A) its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, any reduction or termination of the Commitments or, any fluctuation
in currency values, and that or any force majeure or other event that under any
rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of the ISP) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and
(B) each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than 12:00 noon,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., Local
Time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 11:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is denominated in US Dollars and is not
less than the Borrowing Minimum for US Dollar denominated Loans, the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the applicable Borrower fails to make
any such reimbursement payment when due, (A) if such payment relates to a Letter
of Credit denominated in an Alternative Currency, automatically and with no
further action required, the obligation of such Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the amount of the payment then due
from such Borrower in respect thereof and such Lender’s Combined Tranche
Percentage thereof, and each Lender shall pay in US Dollars to the
Administrative Agent on the date such notice is received its Combined Tranche
Percentage of the payment then

 

48



--------------------------------------------------------------------------------

due from such Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from athe applicable Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement. If the applicable
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in US Dollars, such Borrower shall pay the amount of any such tax requested by
the Administrative Agent, such Issuing Bank or such Lender.

(f) Obligations Absolute. The obligation of each Borrower to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv, (iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
the ISP) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Agents, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are

 

49



--------------------------------------------------------------------------------

hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined in a nonappealable judgment
by a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whetherof such
Issuing Bank hashaving made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of anany LC Disbursement
made in an Alternative Currency pursuant to paragraph (e) or (l) of this
Section, at the rate per annum then applicable to ABR Revolving Loans and
(ii) if such LC Disbursement is made in an Alternative Currency, at all times
prior to its conversion to US Dollars pursuant to paragraph (e) or (l) of this
Section, at a rate equal to the rate reasonably determined by the applicable
Issuing Bank to be the cost to such Issuing Bank of funding such LC Disbursement
plus the Applicable Rate applicable to Eurocurrency Revolving Loans at such
time; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid by the applicable Borrower to the Administrative Agent, for the account
of the applicable Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be paid by the applicable Borrower to the
Administrative Agent for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

 

50



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank and execution and delivery by
Parent, the Administrative Agent and the successor Issuing Bank of an Issuing
Bank Agreement. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowerseach Borrower shall pay all unpaid fees payable by it
that are accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement (including the right to receive fees under
Section 2.12(b)), but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing more than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in cash in US Dollars equal to the LC
Exposure attributable to Letters of Credit issued for the account of such
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in an Alternative Currency in respect of which the
applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (e) or (l) of this Section
and interest accrued thereon shall be payable in US Dollars and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower or any Material Subsidiary described in Section 7.01(h)
or 7.01(i). The BorrowersEach Borrower shall also deposit cash collateral in US
Dollars in accordance with this paragraph as and to the extent required of such
Borrower by Section 2.20. SuchEach such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal,

 

51



--------------------------------------------------------------------------------

over such account. Other than any interest earned on the investment of such
deposits, which investments shall be in Permitted Investments and shall be made
at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements on behalf of the applicable
Borrower (and, other than in the case of any Non-Guarantor Borrower, the other
Borrowers) for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of (A) Lenders with
LC Exposure representing more than 50% of the total LC Exposure and (B) in the
case of any such application at a time when any Lender is a Defaulting Lender
(but only if, after giving effect thereto, the remaining cash collateral shall
be less than the total LC Exposure of all the Defaulting Lenders), the consent
of each Issuing Bank), be applied to satisfy other obligations of the
Borrowersapplicable Borrower (or, other than in the case of any Non-Guarantor
Borrower, any other Borrower) under this Agreement. If aany Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three Business Days after all Events
of Default have been cured or waived. If any Borrower provides an amount of cash
collateral hereunder pursuant to Section 2.20, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower, upon request, to the
extent that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit issued for the account
of such Borrower (or, other than in the case of any Non-Guarantor Borrower, any
other Borrower) that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i) on
or prior to each Business Day on which such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which aany Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the

 

52



--------------------------------------------------------------------------------

currency and amount of such LC Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrowers areany
Borrower is at the time or becomebecomes thereafter required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency (other than
amounts in respect of which the Borrowers havesuch Borrower has deposited cash
collateral, if such cash collateral was deposited in the applicable currency),
(ii) that the Lenders are at the time or become thereafter required to pay to
the Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in an Alternative Currency and (iii) of
each Lender’s participation in any Letter of Credit denominated in an
Alternative Currency under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, calculated using the LC Exchange Rate on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in US Dollars at the rates otherwise applicable hereunder.

(m) Communications with Beneficiaries. Each Issuing Bank shall use its
commercially reasonable efforts to provide advance notice to the Company of any
formal communication by such Issuing Bank with any beneficiary under any Letter
of Credit issued by such Issuing Bank with respect thereto, other than any such
communication in the ordinary course of business or otherwise in accordance with
the standard operating procedures of such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

(o) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

 

53



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Applicable Agent and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, (A) if denominated in US Dollars, the greater of the Federal Funds
EffectiveNew York Fed Bank Rate and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation and (B) if
denominated in an Alternative Currency, a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of such Borrower, (A) if denominated in US Dollars, the
interest rate applicable to ABR Loans and (B) if denominated in an Alternative
Currency, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Borrower and such Lender shall
pay such interest to the Applicable Agent for the same or an overlapping period,
the Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. Any such payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Applicable Agent.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert any Revolving Borrowing
denominated in US Dollars to a different Type or to continue any Revolving
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different

 

54



--------------------------------------------------------------------------------

options with respect to different portions of the affected Revolving Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Revolving Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type, and in the currency, resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Applicable Agent of a written
Interest Election Request in a form approved by the Applicable Agent and signed
by such Borrower. Notwithstanding any other provision of this Section, no
Borrower shall be permitted to change the currency of any Borrowing or to
convert any Borrowing to a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then such Borrowing shall be repaid as provided
herein at the end of

 

55



--------------------------------------------------------------------------------

such Interest Period, unless such Borrowing is denominated in US Dollars, in
which case (unless it is so repaid) it shall be converted to an ABR Borrowing at
the end of such Interest Period. Notwithstanding any contrary provision hereof,
if anany Event of Default under Section 7.01(h) or 7.01(i) has occurred and is
continuing, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, so notifies
the applicable BorrowerCompany, then, in each such case, so long as an Event of
Default is continuing (i) in the case of Borrowings denominated in US Dollars,
(A) no outstanding Revolving Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (B) unless repaid, each Eurocurrency Revolving
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto, and (ii) in the case of Borrowings denominated in
Alternative Currencies, unless repaid, each Eurocurrency Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration.

SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments
underof any TrancheClass shall be in an amount that is an integral multiple of
the Borrowing Multiple for US Dollar denominated Loans and not less than the
Borrowing Minimum for US Dollar denominated Loans and (ii) the Company shall not
terminate or reduce the Commitments underof any TrancheClass if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the US Tranche Revolving Exposure would exceed the total US
Tranche Commitments or the European Tranche Revolving Exposure would exceed the
total European Tranche Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments underof any TrancheClass delivered by the Company
may state that such notice is conditioned upon the occurrence of one or more
events specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments underof
any TrancheClass shall be made ratably among the Lenders of such Class in
accordance with their respective Commitments underof such TrancheClass.

 

56



--------------------------------------------------------------------------------

(d) The Company may from time to time request increases in the aggregate amount
of Commitments under either Tranche pursuant to the provisions of this
paragraphSection 2.09(d).

(i) The Company may, by written notice to the Administrative Agent (which shall
promptly forward such notice to each Lender under the applicable Tranche),
request (A) that the total Commitments under either Tranche be increased (a
“Commitment Increase”) by an amount for each increased Tranche of not less than
US$25,000,000 and (B) at the election of the Company, that simultaneous
decreases (each, a “Commitment Decrease”) be made to the Commitments under the
other Tranche; provided that at no time shall the aggregate amount of Commitment
Increases effected pursuant to this paragraph after the First Amendment
Effective Date, when taken together with the aggregate amount of new Commitments
established under Section 9.02(c) after the First Amendment Effective Date,
exceed the aggregate amount of Commitment Decreases effected pursuant to this
paragraph after the First Amendment Effective Date by more than
US$250,000,000.500,000,000. Each such notice shall set forth the amount of the
requested Commitment Increase (and Commitment Decrease, as applicable) in each
Tranche, and the date on which such adjustment is requested to become effective
(which shall be a Business Day not less than 10 Business Days or more than 30
days after the date of such notice). The Company may arrange for one or more
banks or other entities (any such bank or other entity being called an
“Augmenting Lender” with respect to such Tranche), which may include any Lender
under either Tranche (each Lender so agreeing being an “Increasing Lender” with
respect to such Tranche, and each Lender so declining being a “Non-Increasing
Lender” with respect to such Tranche), to extend Commitments or, in the case of
any Lender, increase its Commitment in an aggregate amount equal to the amount
of the requested Commitment Increase; provided that each Augmenting Lender shall
be subject to the approval of the Administrative Agent and each Issuing Bank
(which approval shall not be unreasonably withheld) and the Borrowers and each
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence the Commitment of such Augmenting
Lender and/or its status as a Lender hereunder. Any Commitment Increase under
any Tranche may be made in an amount less than the Commitment Increase requested
by the Company if the Company is unable to arrange for, or chooses not to
arrange for, Augmenting Lenders and Increasing Lenders. Not less than three
Business Days prior to the effective date (the “Increase Effective Date”) of any
Commitment Increase under any Tranche pursuant to this Section 2.09(d), the
Company shall by written notice to the Administrative Agent confirm the
Commitment Decreases, if any, to be made to the Commitments under the other
Tranches specified in the original notice given in respect of the proposed
adjustments or shall specify the Commitment Decreases, if any, to be made in
lieu thereof.

(ii) On the Increase Effective Date with respect to any Commitment Increase,
(A) the aggregate principal amount of the Revolving Loans outstanding under each
Tranche under which asuch Commitment Increase will become effective (the
“Initial Loans” under such Tranche) immediately prior to giving

 

57



--------------------------------------------------------------------------------

effect to the applicablesuch Commitment Increase on the Increase Effective Date
shall be deemed to be repaid by each applicable Borrower, (B) after the
effectiveness of thesuch Commitment Increase, the Borrowers holding Commitments
under such Trancheeach applicable Borrower shall be deemed to have made new
Borrowings (collectively, the “Subsequent Borrowings” under such Tranche) in an
aggregate principal amount and currency equal to the aggregate principal amount
and currency of the Initial Loans of such Borrower under such Tranche and of the
Types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (C) each Lender under
such Tranche shall pay to the AdministrativeApplicable Agent in same day funds
in the applicable currency an amount equal to the difference, if positive,
between (1) such Lender’s applicable Tranche Percentage (calculated after giving
effect to thesuch Commitment Increase) of the Subsequent Borrowings and (2) such
Lender’s applicable Tranche Percentage (calculated without giving effect to
thesuch Commitment Increase) of the Initial Loans, (D) after the
AdministrativeApplicable Agent receives the funds specified in clause (C) above,
the AdministrativeApplicable Agent shall pay to each Lender under such Tranche
the portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s applicable Tranche Percentage (calculated without giving
effect to thesuch Commitment Increase) of the Initial Loans and (2) such
Lender’s applicable Tranche Percentage (calculated after giving effect to
thesuch Commitment Increase) of the amount of the Subsequent Borrowings,
(E) each Non-Increasing Lender, each Increasing Lender and each Augmenting
Lender shall be deemed to hold its applicable Tranche Percentage of each
Subsequent Borrowing (each calculated after giving effect to thesuch Commitment
Increase) and (F) each applicable Borrower shall pay each Increasing Lender and
each Non-Increasing Lender any and all accrued but unpaid interest on the
Initial Loans of such Borrower. The deemed payments made pursuant to clause
(A) above in respect of eachany Eurocurrency Loan shall be subject to
indemnification by the Borrowersapplicable Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto and breakage costs result.

(iii) On the Increase Effective Date, each Commitment Decrease specified in the
notice by the Company pursuant to paragraph (d)(i) above (as adjusted pursuant
to the last sentence of such paragraph) shall be made ratably among the Lenders
holding Commitments under the decreasing Tranche in accordance with their
respective Commitments under such Tranche.

(iv) Commitment Increases, Commitment Decreases and new Commitments created
pursuant to this Section 2.09(d) shall become effective on the date specified in
the original notice delivered by the Company pursuant to the first sentence of
paragraph (d)(i) above.

 

58



--------------------------------------------------------------------------------

(v) Notwithstanding the foregoing, no increase in the Commitments under any
Tranche (or in any Commitment of any Lender) or addition of an Augmenting Lender
shall become effective under this Section 2.09(d) unless (A) on the date of such
increase, the conditions set forth in SectionSections 4.02(a) and Section
4.02(b) shall be satisfied (without giving effect to the parenthetical in
Section 4.02(a), but, in each case, deeming all references therein to the date,
time or effect of a Borrowing (or an issuance, amendment, renewal or extension
of a Letter of Credit) to refer to the date, time and effect of such increase)
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer and (B) the Administrative
Agent shall have received (with sufficient copies for each of the Lenders), to
the extent reasonably requested by the Administrative Agent, documents
consistent with those delivered pursuant to Section 4.03(c) in connection with
the designation of a new Borrowing SubsidiarySections 4.01(b) and 4.01(d) as to
the corporate power and authority of the applicable Borrowers to borrow
hereunder after giving effect to such increase and related matters.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay on the Maturity Date to the Applicable Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan of such Lender outstanding to it on the Maturity Date. The Borrowersmade to
such Borrower. Each Borrower will repay the principal amount of each Loan made
to such Borrower and the accrued interest thereon in the currency in which such
Loan is denominated.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The AdministrativeEach Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the
Administrativesuch Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrativeany Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the applicable Borrower to repay the
Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare,

 

59



--------------------------------------------------------------------------------

execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The BorrowersEach Borrower shall have the
right at any time and from time to time to prepay any Borrowingof its Borrowings
in whole or in part, without any premium or penalty (but including amounts owed
undersubject to Section 2.16) subject to prior notice in accordance with
paragraph (c) of this Section.

(b) In the event and on each occasion that the sum of Revolving Credit
ExposureExposures under any Tranche exceeds the sum of the Commitments under
such Tranche, the Borrowerseach Borrower shall not later than the next Business
Day prepay Revolving Borrowings ofmade to such Borrower under the applicable
Tranche in an aggregate amount equal to such Borrower’s pro rata share
(determined on the basis of the percentage that such Borrowings represent of the
aggregate principal amount of all Borrowings under the applicable Tranche) of
such excess, and in the event that after such prepayment of Borrowings any such
excess shall remain, the Borrowerseach Borrower shall deposit with the
Administrative Agent cash in US Dollars in an amount equal to such Borrower’s
pro rata share (determined on the basis of the percentage that the LC Exposure
attributable to Letters of Credit issued for the account of such Borrower
represents of the aggregate LC Exposure) of such excess as collateral for the
reimbursement obligations of the Borrowerssuch Borrower in respect of Letters of
Credit under such Tranche; provided that if such excess results from a change in
currency exchange rates, such prepayment and deposit shall be required to be
made not later than the fifth Business Day after the day on which the
Administrative Agent shall have given the Company notice of such excess. Any
cash so deposited (and any cash previously deposited pursuant to this paragraph)
with the Administrative Agent shall be held in an account over which the
Administrative Agent shall have sole dominion and control, including exclusive
rights of withdrawal. Other than any interest earned on the investment of such
deposits, which investment shall be in Permitted Investments and shall be made
in the discretion of the Administrative Agent and at the Borrowers’applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for the portion of LC Disbursements underon behalf of the
applicable Borrower that is allocable to such Tranche for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowersapplicable Borrower (or, other
than in the case of any Non-Guarantor Borrower, any other Borrower) for the LC
Exposure underallocable to such Tranche at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent

 

60



--------------------------------------------------------------------------------

of Lenders holding more than 50% of the LC Exposures), be applied to satisfy
other obligations of the Borrowersapplicable Borrower (or, other than in the
case of any Non-Guarantor Borrower, any other Borrower) under this Agreement. If
the Borrowers haveany Borrower has provided cash collateral pursuant to this
paragraph to secure the reimbursement obligations of the Borrowerssuch Borrower
in respect of Letters of Credit, then, so long as no Event of Default shall
exist, such cash collateral shall be released to the Borrowerssuch Borrower if
so requested by the Companysuch Borrower at any time if and to the extent that,
after giving effect to such release, the aggregate amount of the Revolving
Credit Exposures under the applicable Tranche would not exceed the aggregate
amount of the Commitments under such Tranche (or, in the case of any
Non-Guarantor Borrower, such Non-Guarantor Borrower would not be required to
provide cash collateral in accordance with this paragraph). Prepayments made
under this paragraph shall be without any premium or penalty (but shall include
amounts owed underbe subject to Section 2.16).

(c) The applicable Borrower shall notify the Applicable Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
four Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment; provided that in the
case of any prepayment required to be made within one Business Day under
paragraph (b) of this Section the applicable Borrower will give such notice as
soon as practicable. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination or reduction of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Class, Type and in the same currency as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay, or cause the applicable
Borrowing Subsidiary to pay, to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Rate on the daily
unused amount of the Commitments of such Lender during the period from and
including the RestatementFirst Amendment Effective Date to but excluding the
date on which the last of such Commitments terminates. Accrued commitment fees
shall be payable in arrears onCommitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the seventh

 

61



--------------------------------------------------------------------------------

Business Day following such last day and on the date on which the Commitments of
any Class terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Commitment of a Lender under any Tranche shall be deemed to be used to the
extent of the outstanding Loans and LC Exposure of such Lender under such
Tranche.

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit issued for the account of such Borrower, which shall accrue at the
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Loans, on the average daily amount of such Lender’s LC Exposure attributable to
such Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
RestatementFirst Amendment Effective Date to but excluding the later of the date
on which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any such LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Company and such Issuing Bank on the daily LC Exposure attributable
to Letters of Credit issued for the account of such Borrower by such Issuing
Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements), during the period from and including the RestatementFirst
Amendment Effective Date to but excluding the later of the date the LC
Commitment of such Issuing Bank is reduced to zero and the date on which there
ceases to be any such LC Exposure attributable to Letters of Credit issued by
such Issuing Bank, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit issued for
the account of such Borrower or processing of drawings thereunder. Participation
fees and fronting fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the thirdseventh
Business Day following such last day, commencing on the first such date to occur
after the RestatementFirst Amendment Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

62



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of any such Borrowing denominated in US Dollars, at the Adjusted LIBO
Rate, (ii) in the case of any such Borrowing denominated in Sterling, at the
LIBO Rate and (iii) in the case of any such Borrowing denominated in Euro, at
the EURIBO Rate, in each case for the Interest Period in effect for such
Borrowing, plus, in each case, the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii, (ii) in the case of any overdue interest on
any Loan denominated in Sterling or Euro, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (iii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Loans of any Class, upon
termination of the Commitments of such Class; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Eurocurrency Loans denominated in Sterling shall be computed on the basis of
a year of 365 days (or, in the case of clause (i) above, 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

63



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the majority in interest of the
Lenders under the affected Tranche that the Adjusted LIBO Rate, the LIBO Rate or
the EURIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective, and, unless repaid, such Borrowing shall, if denominated in US
Dollars, be made as an ABR Borrowing or, if denominated in an Alternative
Currency, bear interest at such rate as the Administrative Agent shall determine
adequately and fairly reflects the cost to the affected Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period plus the Applicable Rate, and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall, if
denominated in US Dollars, be made as an ABR Borrowing or, if denominated in an
Alternative Currency, bear interest at such rate as the Administrative Agent
shall determine adequately and fairly reflects the cost to the affected Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period plus the Applicable Rate; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate, the
LIBO Rate or the EURIBO Rate) or any Issuing Bank;

(ii) subject any Agent, Lender or Issuing Bank to any Taxes on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto (but expressly
excluding Taxes referred to in paragraph (f) of this Section); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market or
European interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 

64



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay, or cause the applicable Borrowing
Subsidiary to pay, to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay, or cause the applicable Borrowing Subsidiary to pay, to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, as the case may be, setting forth in reasonable detail the manner in
which such amount or amounts have been determined, shall be delivered to the
Company and shall be conclusive absent manifest error. The BorrowersCompany or
the applicable Borrowing Subsidiary shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the BorrowersCompany or any Borrowing Subsidiary shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions

 

65



--------------------------------------------------------------------------------

incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any amount as to which it has been indemnified
by any Borrower pursuant to this Section 2.15, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made by such
Borrower under this Section 2.15 with respect to the events giving rise to such
refund), net of all out-of-pocket expenses of such Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each
Borrower, upon the request of such Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require any Agent, any Lender or any Issuing Bank to make available its
accounting records (or any other information which it deems confidential) to any
Borrower or any other Person.

(f) For the avoidance of doubt, this Section 2.15 (i) shall not entitle any
Agent, Lender or Issuing Bank to compensation in respect of any Excluded Taxes,
(ii) shall not apply to (A) Indemnified Taxes imposed on payments by or on
account of any obligations of the Borrowersany Borrower hereunder or under any
Loan Document or (B) Other Taxes, it being understood that Indemnified Taxes and
Other Taxes shall be governed by Section 2.17(a), and (iii) shall not relieve
any Lender of any obligation pursuant to Section 2.17(d), (f), (g) or (h).

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the applicable BorrowerCompany
pursuant to Section 2.19 or the CAM Exchange, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO

 

66



--------------------------------------------------------------------------------

Rate, the LIBO Rate or the EURIBO Rate, as the case may be, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Borrowersapplicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 20 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowersany Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes except as required by applicable law; provided that if any Borrower shall
be required by applicable law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable by such Borrower shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Applicable Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
Borrower shall make such deductions and (iii) the applicable Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Company shall pay, or cause the applicable Borrowing
Subsidiary to pay, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, each Agent, Lender and Issuing Bank, within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Agent, such Lender or such Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) Each Lender and Issuing Bank severally agrees to indemnify each Agent,
within 20 days after written demand therefor, for the full amount of (i) any

 

67



--------------------------------------------------------------------------------

Indemnified Taxes and Other Taxes attributable to such Lender or Issuing Bank
(but only to the extent that the Borrowers have not already indemnified such
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrowersany Borrower to do so), (ii) any Taxes attributable to such Lender’s or
Issuing Bank’s failure to comply with the provisions of Section 9.04(c) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are paid or
payable by such Agent in connection with any Loan Documents and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the applicable Lender or Issuing Bank by an Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes each Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Bank under any Loan Document or otherwise payable by
such Agent to the Lender or Issuing Bank from any other source against any
amount due to such Agent under this paragraph (d). Nothing herein shall prevent
any Lender or Issuing Bank from contesting the applicability of any Excluded
Taxes that it believes to have been incorrectly or illegally imposed or asserted
by any Governmental Authority; provided that no such contest shall suspend the
obligation of any Lender or Issuing Bank to pay amounts due to the Agents as
provided in the first sentence of this paragraph.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent or, solely
with respect to an obligation of aany Borrower that is a Domestic Subsidiary, at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Company or the Administrative
Agent, or, if applicable, prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

68



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the ““interest”” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a ““10
percent shareholder”” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a ““controlled foreign corporation””
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from

 

69



--------------------------------------------------------------------------------

each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for any Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), ““FATCA”” shall include any amendments made to FATCA after the date
of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. For purposes of this paragraph
(f), the term “Lender” includes any Issuing Bank.

(g) In furtherance of, and without limitation of, the obligations of the parties
pursuant to Section 2.17(f), (i) subject to (ii) below, each Lender and each UK
Borrower which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such UK Borrower to obtain authorization to
make such payment without withholding or deduction for Taxes imposed under the
laws of the United Kingdom.

 

70



--------------------------------------------------------------------------------

(ii) (A) A Lender on the day on which this Agreement closes that (x) holds a
passport under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to
apply to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to each UK Borrower and the Administrative Agent;
and

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, each UK Borrower
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

71



--------------------------------------------------------------------------------

(v) Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(vi) Each Lender shall notify the Company and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder.

(vii) For purposes of this paragraph (g), the term “Lender” includes any Issuing
Bank.

(h) If an Agent, a Lender or an Issuing Bank determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay over such refund
to the indemnifying party (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Agent, such Lender or such Issuing Bank and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such indemnifying party, upon the request
of such Agent, such Lender or such Issuing Bank, agrees to repay the amount paid
over to such indemnifying party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent, such Lender or
such Issuing Bank in the event such Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will an Agent, a
Lender or an Issuing Bank be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-Tax position than such
Agent, Lender or Issuing Bank would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require any Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Company or a Borrower, any Borrowing Subsidiary or any
other Person.

(i) From and after the effective date of this Agreement, each Agent shall be
entitled to treat this Agreement as not qualifying as a ““grandfathered
obligation”” within the meaning of United States Treasury Regulation
Section 1.1471-2(b)(2)(i).

(j) Notwithstanding anything to the contrary in this Agreement, no Non-Guarantor
Borrower shall be required to make any payment on behalf of, or to provide cash
collateral or any other property or assets of such Non-Guarantor Borrower to be
applied to any Obligations of (or any Obligation that is treated for U.S.
federal income tax purposes as an Obligation of), any Loan Party that is a

 

72



--------------------------------------------------------------------------------

“U.S. person” (within the meaning of the Code), it being the intention of the
parties hereto to avoid adverse tax consequences to the Company or any of its
Subsidiaries under Section 956 of the Code. The provisions of this Agreement
shall be interpreted consistently with this paragraph, and in the event any such
provisions conflicts with this paragraph, the provisions of this paragraph shall
control (it being understood and agreed that nothing in this paragraph shall
affect (i) any agreement made solely among the Lenders, the Issuing Banks and/or
the Agents, including those set forth in Sections 2.06(d), 2.06(e), 2.09(d)(ii),
2.18(c), 2.20 and 7.02, or (ii) for the avoidance of doubt, the obligations of
each Borrower under Sections 2.06(e), 2.06(h), 2.06(j), 2.10(a), 2.11(b), 2.12
and 2.16).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The BorrowersEach Borrower shall make each payment required to be made by themit
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified by it
from time to time to the Company for such purpose, except payments to be made
directly to an Issuing Bank as expressly provided herein shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The Applicable
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Except as otherwise provided herein,
(i) all payments of principal, interest or reimbursement obligations in respect
of any Loan or Letter of Credit shall be made in the currency of such Loan or
Letter of Credit and (ii) all other payments under each Loan Document (including
all fees) shall be made in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

73



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements under any Tranche
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender
under such Tranche, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders under such Tranche to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements under such Tranche; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or Participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). It is acknowledged and agreed that the foregoing
provisions of this Section 2.18(c) reflect an agreement entered into solely
among the Lenders (and not any Borrower or any other Loan Party) and the consent
of any Borrower or any other Loan Party shall not be required to give effect to
the acquisition of a participation by a Lender pursuant to such provisions or
with respect to any action taken by the Lenders or the Administrative Agent
pursuant to such provisions. Each Borrower agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower, as the case
may be, in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the Company
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or an Issuing Bank hereunder that any Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (A) if such amount is
denominated in US Dollars, the greater of the Federal Funds EffectiveNew York
Fed Bank Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation, and (B) if such amount is
denominated in an Alternative Currency, a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), 2.06(e), 2.07(b) or, 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by either Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future payment obligations of such Lender under such Sections, in each case
in such order as shall be determined by such Agent in its discretion.

 

74



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
BorrowersCompany hereby agreeagrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed waiver, amendment or other modification that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, where applicable, a majority in interest of the Lenders of
the affected Class) shall have granted their consent, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, and the Issuing Banks, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or a Borrowerthe
applicable

 

75



--------------------------------------------------------------------------------

Borrowers (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment willis
reasonably be expected to result in a future reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from the failure
to provide a consent, the assignee shall have given such consent and, as a
result of such assignment and any contemporaneous assignments and consents, the
applicable waiver, amendment or other modification can be effected. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Company, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto.

SECTION 2.20. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Administrative Agent (which notice shall
be given promptly after the Administrative Agent becomes aware that any Lender
shall have become a Defaulting Lender, including as a result of being advised
thereof by any Issuing Bank or the Company) (such notice being referred to as a
“Defaulting Lender Notice”),any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as any such Lender is a Defaulting
Lender:

(i) (i) no commitment fee shall accrue on the unused amount of any Commitment of
any Defaulting Lender pursuant to Section 2.12(a);

(ii) (ii) the Commitments and Revolving Credit Exposures of each Defaulting
Lender shall be disregarded in determining whether the Required Lenders shallor
any other requisite Lenders have taken any action hereunder or under any other
Loan Document (including any consent to any waiver, amendment or other
modification pursuant to Section 9.02); provided, however, that any waiver,
amendment or other modification that, disregarding the effect of this clause
(ii), requires the consent of all Lenders or of all Lenders affected thereby
shall, except as otherwise provided in Section 9.02, continue to require the
consent of eachsuch Defaulting Lender in accordance with the terms hereof;

(iii) if any LC Exposure exists at the time any Lender becomes a Defaulting
Lender (each Letter of Credit to which such LC Exposure is attributable being
referred to as a “Reallocated Letter of Credit”), then:

(A) subject to clause (B) below, the participation of each Non-Defaulting Lender
in each Reallocated Letter of Credit shall be adjusted to be determined under
Section 2.06(d) on the basis of such Lender’s Adjusted Combined Tranche
Percentage;the LC Exposure of such Defaulting Lender (other than any portion of
such LC Exposure

 

76



--------------------------------------------------------------------------------

attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(d) and 2.06(e)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Combined Tranche Percentages, but
only to the extent that, after giving effect to such reallocation, the sum of
all Non-Defaulting Lenders’ US Tranche Revolving Exposures would not exceed the
sum of Non-Defaulting Lenders’ US Tranche Revolving Commitments and the sum of
all Non-Defaulting Lenders’ European Tranche Revolving Exposures would not
exceed the sum of all Non-Defaulting Lenders’ European Tranche Revolving
Commitments;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure attributable
to Letters of Credit issued for the account of such Borrower (other than any
portion thereof referred to in the parenthetical in such clause (A)) that has
not been reallocated in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(C) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (B) above, the applicable
Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

(B) notwithstanding the foregoing: (D) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (A) above, then the fees
payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be
adjusted to give effect to such reallocation; and

(1) if any Lender that becomes a Defaulting Lender shall be an Issuing Bank or
an Affiliate thereof, no adjustment shall be made pursuant to clause (A) above
with respect to participations in any Letter of Credit issued by such Issuing
Bank; and(2) if the sum of all the Defaulting Lenders’ Combined Tranche
Percentages of the LC Exposure attributable to the Reallocated Letters of Credit
(the “Defaulting Lender LC Exposures”) exceeds the aggregate amount of the
unused Commitments of the Non-Defaulting Lenders as of the time the adjustments
are to be made pursuant to clause (A) above (the aggregate amount of such
Commitments being referred to as the “Maximum Incremental Participations
Amount”),

 

77



--------------------------------------------------------------------------------

then the incremental amount of participations acquired by the Non-Defaulting
Lenders under clause (A) above (the “Incremental LC Participations”) shall not
exceed at any time the Maximum Incremental Participations Amount;

(C) if the Incremental LC Participations shall be less than the Defaulting
Lender LC Exposure as a result of the circumstances described in clause (B)(2)
above, then the Borrowers shall, within one Business Day after receipt of
written notice to that effect from the Administrative Agent, cash collateralize
the Reallocated Letters of Credit (in a manner and under documentation
reasonably satisfactory to the Administrative Agent) in an aggregate amount
equal to the excess, if any, of the Defaulting Lender LC over the Incremental LC
Participations;(D) if any Reallocated Letter of Credit shall have been cash
collateralized by the Borrowers pursuant to clause (C) above, then the Borrowers
shall not be required to pay any letter of credit participation fees to the
Defaulting Lenders pursuant to Section 2.12(b) with respect to the portion of
such Reallocated Letter of Credit that is so cash collateralized;

(E) if an adjustment shall have been made pursuant to clause (A) above to the
participations of the Non-Defaulting Lenders in Reallocated Letters of Credit,
then the letter of credit participation fees that would otherwise have been
payable to the Defaulting Lenders pursuant to Section 2.12(b) with respect to
the portion of such Reallocated Letters of Credit equal to the Incremental LC
Participations therein shall instead accrue for the accounts of, and be payable
to, the Non-Defaulting Lenders in accordance with their Adjusted Combined
Tranche Percentages;(F) if the Defaulting Lender LC Exposure at any time shall
exceed the sum of the Incremental LC Participations at such time and the portion
of the Reallocated Letters of Credit cash collateralized at such time pursuant
to clause (C) above, then, without prejudice to any rights or remedies of any
Issuing Bank or any Non-Defaulting Lender hereunder, all letter of credit
participation fees payable to the Defaulting Lenders under Section 2.12(b) with
respect to the portion of the Defaulting Lender LC Exposure equal to such excess
shall instead ratably accrue for the accounts of, and be payable to, the Issuing
Banks that shall have issued Reallocated Letters of Credit; and(H) the Revolving
Credit Exposures of each Non-Defaulting Lender shall be determined after giving
effect to the Incremental LC Participations acquired by such Lender under the
foregoing clauses of this clause (iii);E) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to clause (A) or (B) above, then, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all participation
fees payable by any Borrower under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of

 

78



--------------------------------------------------------------------------------

such Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(iv) in the event any Letter of Credit shall be issued or amended to increase
the amount thereof, (A) the participations of the Non-Defaulting Lenders therein
shall be determined in the manner set forth in clause (iii)(A) above as if such
Letter of Credit shall have been a Reallocated Letter of Credit, as the case may
be, and (B) letter of credit participation fees that would otherwise have been
payable to the Defaulting Lenders pursuant to Section 2.12(b) in respect of any
such Letter of Credit shall be subject to clause (iii)(E) above; provided,
however, that, notwithstanding anything to the contrary set forth hereinso long
as such Lender is a Defaulting Lender, no Issuing Bank shall be required to
issue, extend, renew or increase the amount of any Letter of Credit unlessamend,
renew or extend any Letter of Credit, unless, in each case, it is satisfied that
the Defaulting Lenders’ Tranche Percentage of therelated LC Exposure
attributable to such Letter of Credit will be entirelyfully covered by
participations thereinthe Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the Borrowers (in a manner and under documentation
satisfactory to the applicable Issuing Bank); andapplicable Borrower in
accordance with this Section 2.20, and participating interests in any such
issued, amended, renewed or extended Letter of Credit will be allocated among
the Non-Defaulting Lenders in a manner consistent with Section 2.20(a)(iii)(A)
(and such Defaulting Lender shall not participate therein).

(v) any amount payable to or for the account of any Defaulting Lender in its
capacity as a Lender hereunder (whether on account of principal, interest, fees
or otherwise, and including any amounts payable to such Defaulting Lender
pursuant to Section 2.11, but excluding any amounts payable to such Defaulting
Lender pursuant to Sections 2.15, 2.16, 2.17, 2.19(b) and 9.04) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the Applicable
Agent in a segregated account and, subject to any applicable requirements of
law, (A) be applied (1) first, to the payment of any amounts owing by such
Defaulting Lender to any Agent hereunder, (2) second, pro rata, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Banks in respect
of such Defaulting Lender’s participations in Letters of Credit (and to the
extent any such amounts shall have been paid by Non-Defaulting Lenders as a
result of adjustments pursuant to clause (iii) above, to reimburse such
Non-Defaulting Lenders for such amounts), (3) third, to cash collateralize
participation obligations of such Defaulting Lender in respect of outstanding
Letters of Credit and (4) fourth, to the funding of such Defaulting Lender’s
Tranche Percentage of any Borrowing in respect of which such Defaulting Lender
shall have failed to fund such share as required hereunder and (B) to the extent
not applied or held as aforesaid, be distributed to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

 

79



--------------------------------------------------------------------------------

(b) In the event the Administrative Agent, each Issuing Bank and the Company
shall have agreed that a Lender that is a Defaulting Lender has adequately
remedied all matters that caused such Lender to become a Defaulting Lender, then
(i) such Lender shall cease to be a Defaulting Lender for all purposes hereof,
(ii) the participations of the Lenders in Letters of Credit under
Section 2.06(d) shall be readjusted to be determined on the basis of the
Lenders’ Combined Tranche Percentages and (iii) such Lender shall purchase at
par such of the Revolving Loans of the other Lenders as the Administrative Agent
shall determine to be necessary in order for the Revolving Loans to be held by
the Lenders in accordance with their Combined Tranche Percentages.

(c) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrowersany Borrower of theirits obligations hereunder and under the other Loan
Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrowers, the Agentsany Borrower, any Agent, any Issuing Bank or any
Non-Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).

ARTICLE III

Representations and Warranties

The Company and each Borrowing Subsidiary represents and warrants to the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization (except, in the case of Subsidiaries that are not Material
Subsidiaries, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect), has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes (assuming due execution by the parties hereto other than the Company
and the Subsidiaries), and each other Loan Document to which any Loan Party is
or is to be a

 

80



--------------------------------------------------------------------------------

party, when executed and delivered by such Loan Party, will constitute (assuming
due execution by the parties thereto other than the Company and the
Subsidiaries), a legal, valid and binding obligation of such Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except those that have been obtained or
made and are in full force and effect or those the failure to obtain which could
not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of the Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result (alone or with
notice or lapse of time, or both) in a default under any indenture, or other
material agreement or instrument binding upon the Company or any of the Material
Subsidiaries or its assets, or require any payment to be made by the Company or
any of the Material Subsidiaries thereunder and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of the
Material Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations and cash flows and, with respect to the
fiscal year ended December 31, 2013, only, changes in stockholders equity and
comprehensive income (i) as of and for the fiscal year ended December 31, 2013,
reported on by Ernst & Young LLP, independent registered public accounting firm,
and (ii) as of and for the fiscal quarters and the portions of the fiscal year
ended March 31 and June 30, 2014, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) There has not occurred since December 31, 2013, any event, condition or
circumstance that has had or could reasonably be expected to have a material
adverse effect on the business, results of operations, assets or financial
condition of the Company and the Subsidiaries, taken as a whole.

(c) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of the Company or the Subsidiaries has, as of the Restatement
Effective Date, any material contingent liabilities.

 

81



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Each of the Company and the Subsidiaries (other
than any Excluded Subsidiary) has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except for intellectual property the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened in writing
against or affecting the Company or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis reasonably likely to result in any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed

 

82



--------------------------------------------------------------------------------

and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books reserves with respect thereto in accordance with GAAP or
(b) to the extent that the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on assumptions used for
purposes of Statement of Financial Accounting Standards No. 87), if any, over
the fair market value of the assets of such Plan, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written factual information furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date
furnished; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12. Guarantee Requirement. The Guarantee Requirement is satisfied.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth, as of the Restatement
Effective Date, the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Company or any Subsidiary in,
each Subsidiary and identifies, as of the Restatement Effective Date, each
Designated Subsidiary and each Material Subsidiary.

SECTION 3.14. Use of Proceeds; Margin Regulations. The proceeds of the Loans and
the Letters of Credit have been and will be used solely for the general
corporate purposes of the Company and the Subsidiaries, including working
capital, capital expenditures and acquisitions. No part of the proceeds of any
Loan or any Letter of Credit have been or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.15. Borrowing Subsidiaries. Each Borrowing Subsidiary is subject to
civil and commercial law with respect to its obligations under this Agreement,
and the execution, delivery and performance by such Borrowing Subsidiary of the

 

83



--------------------------------------------------------------------------------

applicable Borrowing Subsidiary Agreement and this Agreement constitute and will
constitute private and commercial acts rather than public or governmental acts.
Each Borrowing Subsidiary that is not a Domestic Subsidiary has validly given
its consent to be sued in respect of its obligations under the Borrowing
Subsidiary Agreement and this Agreement. Each Borrowing Subsidiary that is not a
Domestic Subsidiary has waived every immunity (sovereign or otherwise) to which
it or any of its properties would otherwise be entitled from any legal action,
suit or proceeding, from jurisdiction of any court or from setoff or any legal
process (whether service or notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise) under the laws
of the jurisdiction of its incorporation in respect of its Obligations under the
Borrowing Subsidiary Agreement and this Agreement. The waiver by such Borrowing
Subsidiary described in the immediately preceding sentence is legal, valid and
binding on such Borrowing Subsidiary.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to result in compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and its Subsidiaries and, to the knowledge of the Company, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, issuance of a Letter of Credit or
use of the proceeds of any Borrowing or any Letter of Credit will result in a
violation by any party hereto of Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit under this Amended and
Restated Credit Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent or its counsel shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

84



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received a Reaffirmation Agreement, in
form and substance satisfactory to the Administrative Agent, duly executed by
each Loan Party, pursuant to which each Loan Party shall consent to this
Agreement and the amendments to the Existing Credit Agreement effected hereby
and acknowledge that the Guarantee Agreement remains in full force and effect in
accordance with its terms and constitutes a guarantee of the Obligations.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Restatement Effective Date) of each of (i) Wachtell, Lipton, Rosen & Katz,
counsel for the Company, (ii) in-house counsel for the Company and (iii) local
counsel in each jurisdiction in which a Loan Party is organized and the laws of
which are not covered by the opinion referred to in clause (i) above, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer, confirming
compliance with the conditions set forth in Section 4.02(a) (without giving
effect to the parenthetical therein) and Section 4.02(b).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced at least two Business Days prior to the Restatement Effective
Date, reimbursement or payment of all out-of-pocket expenses (including fees,
charges and disbursements of counsel) required to be reimbursed or paid by the
Company under the Commitment Letter, any fee letter referred to therein or this
Agreement.

(g) On the Restatement Effective Date, all interest, fees and other amounts
accrued for the accounts of the Lenders and Issuing Banks under the Existing
Credit Agreement shall have been or shall be paid in full.

(h) Each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

 

85



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06) shall be true and correct in all material respects
(or, in the case of any such representation or warranty under this Agreement
already qualified as to materiality, in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall have been so true and correct in all material
respects on and as of such prior date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Company and each otherthe
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

SECTION 4.03. Initial Credit Event in Respect of Each Borrowing Subsidiary. The
obligations of the Lenders and Issuing Banks to make the initial Loans to or to
issue the initial Letter of Credit for the account of each Borrowing Subsidiary
(other than the Borrowing Subsidiaries that are party to this Agreement on the
date hereof) are subject to the satisfaction of the following additional
conditions:

(a) The Administrative Agent or its counsel shall have received from each of
such Borrowing Subsidiary and the Company either (i) a counterpart of a
Borrowing Subsidiary Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of such
Borrowing Subsidiary Agreement) that such party has signed a counterpart of a
Borrowing Subsidiary Agreement, and such Borrowing Subsidiary Agreement shall
have become effective as provided in Section 2.04.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of counsel for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent), in form and substance reasonably satisfactory to the

 

86



--------------------------------------------------------------------------------

Administrative Agent, (i) dated the date of the applicable Borrowing Subsidiary
Agreement (or as of a later date prior to the date of such credit event),
(ii) addressed to the Administrative Agent, the Lenders and the Issuing Banks
and (iii) covering such matters as the Administrative Agent shall reasonably
request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary, the
authorization by it of the Transactions to which it will be party and any other
legal matters relating to such Borrowing Subsidiary, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02. 4.02 (in each case, deeming all
references therein to the date, time or effect of a Borrowing (or an issuance,
amendment, renewal or extension of a Letter of Credit) to refer to the date,
time and effect of such Borrowing Subsidiary Agreement).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed by the Borrowers, the Company and each
Borrowing Subsidiary covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC an Annual Report on Form 10-K for any fiscal year
of the Company (giving effect to any extension of such date available under
paragraph (b) of Rule 12b-25 under the Exchange Act), and (ii) otherwise, within
90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
changes in stockholders’ equity and comprehensive income and cash flows as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all audited by and accompanied by
the opinion of Ernst & Young LLP or another registered independent public
accounting firm of recognized national standing (without a “going concern” or
like qualification or

 

87



--------------------------------------------------------------------------------

exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations and
cash flows of the Company and the consolidated Subsidiaries on a consolidated
basis as of the end of and for such fiscal year in accordance with GAAP;

(b) (i) so long as the Company is subject to periodic reporting obligations
under the Exchange Act, within five Business Days of each date the Company is
required to file with the SEC a Quarterly Report on Form 10-Q for any fiscal
quarter of the Company (giving effect to any extension of such date available
under paragraph (b) of Rule 12b-25 under the Exchange Act), and (ii) otherwise,
within 45 days after the end of each of the first three fiscal quarters of the
Company, its consolidated balance sheet and related consolidated statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations of the ratios set forth in
Sections 6.10 and 6.11 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 that has had a material effect thereon
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of a Financial Officer of the Company certifying as to
the identity of each Material Subsidiary existing at the date of such
certificate;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(f) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(i)(1) of ERISA that

 

88



--------------------------------------------------------------------------------

the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that, if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(g) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on its own behalf or at the request of any Lender) may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinksthe Platform or a similar site to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Company shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that could reasonably be expected to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, sale, transfer, lease, disposition, liquidation or dissolution
permitted under Section 6.04 or 6.08.

SECTION 5.04. Payment of Tax Liabilities. The Company will, and will cause each
of the Subsidiaries to, pay its Tax liabilities that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Company or such Subsidiary has set aside on its books reserves with respect
thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries (other than any Excluded Subsidiary) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Company and the Subsidiaries
may (i) self-insure against such risks and in amounts as are usually
self-insured by similar companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) elect not to carry terrorism
insurance.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries (other than any Excluded Subsidiary) to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, unless an
Event of Default has occurred and is continuing, no representative designated by
a Lender may conduct any such visit, inspection, examination, extraction or
discussion unless such representative is accompanied by a representative
designated by the Administrative Agent.

 

90



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Further Assurances. (a) The Company will, and will cause each of
the Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further actions that may be required under any
applicable law or regulation, or that the Administrative Agent may reasonably
request, (i) to effectuate the transactions contemplated by the Loan Documents
and (ii) to cause the Guarantee Requirement to be and remain satisfied at all
times.

(b) If after the Restatement Effective Date any Subsidiary is formed or acquired
that is a Designated Subsidiary, or any Subsidiary becomes a Designated
Subsidiary, the Company will, as promptly as practicable, and in any event
within 30 days (or such longer period as the Administrative Agent may agree to
in writing), notify the Administrative Agent thereof.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed by the Borrowers, the Company and each Borrowing
Subsidiary covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not permit any Subsidiary (other
than any Loan Party that Guarantees all the Obligations or any Excluded
Subsidiary) to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, result in an earlier maturity date or decreased
remaining weighted average life to maturity thereof or change the parties
directly or indirectly responsible for the payment thereof;

 

91



--------------------------------------------------------------------------------

(c) Indebtedness owed to the Company or to any Subsidiary; provided that such
Indebtedness shall not have been transferred or pledged to any Person other than
the Company or any Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (including any such Indebtedness
incurred after the consummation of such acquisition, construction or
improvement), including Capital Lease Obligations and any Indebtedness incurred
or assumed in connection with the acquisition, construction or improvement of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals, refinancings and replacements of any such
Indebtedness permitted by this Section 6.01(d) that do not increase the
outstanding principal amount thereof by more than the amount of any fees, costs,
expenses and premiums associated with such extension, renewal, refinancing or
replacement and accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced, result in an
earlier maturity date or decreased remaining weighted average life to maturity
thereof or change the parties directly or indirectly responsible for the payment
thereof; provided that (i) such Indebtedness (other than otherwise permitted
extensions, renewals, refinancings and replacements thereof) is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed, in each case, the
cost of such acquisition, construction or improvement plus the amount of any
fees, costs and expenses associated with the incurrence of such Indebtedness
and, in the case of any extension, renewal, refinancing or replacement of any
such Indebtedness, accrued interest, fees and premiums with respect to the
Indebtedness being extended, renewed, refinanced or replaced;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof; provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary (or is
so merged or consolidated) and is not created in contemplation of or in
connection with such Person becoming a Subsidiary (or such merger or
consolidation) and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed US$250,000,000375,000,000 at any time
outstanding;

(f) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(g) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

 

92



--------------------------------------------------------------------------------

(h) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(i) Indebtedness consisting of any purchase price adjustment, earnout or
deferred payment of a similar nature incurred in connection with any investment
by any Subsidiary, but only to the extent that no payment has at the time
accrued pursuant to such purchase price adjustment, earnout or deferred payment
obligation, or of any indemnification obligation arising in connection with any
investment by any Subsidiary;

(j) Indebtedness arising under any performance or surety bond (including any
consumer protection bond or any performance bond posted in respect of contested
tax assessments), completion bond or similar obligation, in each case incurred
in the ordinary course of business and not supporting Indebtedness;

(k) overdrafts paid within five Business Days;

(l) Capital Lease Obligations incurred in connection with any Sale/Leaseback
Transaction permitted by Section 6.03;

(m) other Indebtedness that, when aggregated, without duplication, with the
aggregate outstanding Indebtedness of the Company secured by Liens and
Securitization Transactions permitted pursuant to Section 6.02(g) and the
aggregate outstanding amount of Sale/Leaseback Transactions permitted pursuant
to the proviso to Section 6.03, shall at no time exceed
US$100,000,000150,000,000;

(n) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section;

(o) guarantees of Indebtedness of Loan Parties;

(p) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees of a Subsidiary, their respective estates,
spouses or former spouses issued in exchange for the purchase or redemption by
such Subsidiary of its Equity Interests (other than Disqualified Equity
Interests); provided that the aggregate principal amount of such Indebtedness
permitted by this clause (p) shall not exceed US$10,000,00015,000,000;

(q) Obligationsobligations under Swap Agreements that are entered into to hedge
or mitigate risks to which the Company or any Subsidiary has actual or
anticipated exposure (other than in respect of Equity Interests or Indebtedness
of the Company or any Subsidiary) or to cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) or exchange rates with respect to any interest bearing or non-US
Dollar denominated liability or investment of the Company or any Subsidiary; and

 

93



--------------------------------------------------------------------------------

(r) Indebtedness of Foreign Subsidiaries (other than any such Foreign Subsidiary
that is a Borrower hereunder) in an aggregate principal amount not to exceed
$150,000,000US$225,000,000 at any time outstanding.;

(s)  Indebtedness incurred to finance the acquisition, construction or
improvement of the New Headquarters Assets (including any such Indebtedness
incurred after the consummation of such acquisition, construction or
improvement), including Capital Lease Obligations (including Capital Lease
Obligations arising from Sale/Leaseback Transactions), and extensions, renewals,
refinancings and replacements of any Indebtedness permitted by this
Section 6.01(s) that do not increase the outstanding principal amount thereof by
more than the amount of any fees, costs, expenses and premiums associated with
such extension, renewal, refinancing or replacement and accrued interest, fees
and premiums with respect to the Indebtedness being extended, renewed,
refinanced or replaced, result in an earlier maturity date or decreased
remaining weighted average life to maturity thereof or change the parties
directly or indirectly responsible for the payment thereof; provided that the
aggregate principal amount of Indebtedness permitted by this Section 6.01(s)
shall not exceed the aggregate cost of the acquisition of the New Headquarters
Assets, all construction or improvements thereon and all fixtures thereto plus
the amount of any fees, costs and expenses associated with the incurrence of
such Indebtedness and, in the case of any extension, renewal, refinancing or
replacement of any such Indebtedness, accrued interest, fees and premiums with
respect to the Indebtedness being extended, renewed, refinanced or replaced; and

(t)  Indebtedness of the New Headquarters SPV or the New Headquarters Parent
SPV.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
(other than any Excluded Subsidiary) to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any asset of the Company or any Subsidiary (or on any
improvements or accessions thereto or proceeds therefrom) existing on the date
hereofFirst Amendment Effective Date and set forth on Schedule 6.02; provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

94



--------------------------------------------------------------------------------

(c) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure solely
Indebtedness permitted by Section 6.01(d), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby was incurred to pay, and does not exceed, in each case, the cost
of acquiring, constructing or improving such fixed or capital assets and (iv and
(ii) such Liens shall not apply to any other assets of the Company or any
Subsidiary;

(e) Liens arising in the ordinary course of business that do not secure
Indebtedness and do not interfere with the material operations of the Company
and the Subsidiaries and do not individually or in the aggregate materially
impair the value of the assets of the Company and the Subsidiaries;

(f) Liens deemed to secure Capital Lease Obligations incurred in connection with
any Sale/Leaseback Transaction permitted by Section 6.03;

(g) other Liens securing Indebtedness (including Liens deemed to secure
Securitization Transactions pursuant to the definition of such term) that, when
aggregated, without duplication, with Indebtedness of Subsidiaries permitted
under Section 6.01(m) and the outstanding amount of Sale/Leaseback Transactions
permitted pursuant to the proviso to Section 6.03, does not exceed
US$100,000,000150,000,000 at any time outstanding;

(h) licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

(i) any interest or title of a lessor or sublessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and subleases permitted hereunder;

(j) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers liens, rights of setoff or similar rights in favor of banks or other
depository institutions and not securing any Indebtedness;

 

95



--------------------------------------------------------------------------------

(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(l) Liens solely on any cash earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or other investment by the Company or any Subsidiary;

(m) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c) or
(d); provided that (i) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (ii) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

(n) Liens granted by the New Headquarters Parent SPV or the New Headquarters
SPV; provided that such Liens shall not apply to the assets of the Company or
any of its Subsidiaries (other than the New Headquarters Parent SPV and the New
Headquarters SPV);

(o)  Liens on the New Headquarters Assets; provided that (i) such Liens shall
secure solely Indebtedness permitted by Section 6.01(s) and (ii) such Liens
shall not apply to any other assets of the Company or any Subsidiary; and

(p) (n) Liens securing Indebtedness incurred pursuant to Section 6.01(r).

SECTION 6.03. Sale/Leaseback Transactions. Other than (x) contemporaneously with
the acquisition of anany asset in order to finance the purchase thereof or
(y) in the case of a Sale/Leaseback Transaction with respect to the New
Headquarters Assets, at any time in order to finance the acquisition of the New
Headquarters Assets, any construction thereon or any improvements thereto
(including any such Sale/Leaseback Transaction consummated after the
consummation of such acquisition, construction or improvement), the Company will
not, and will not permit any Subsidiary (other than any Excluded Subsidiary) to,
enter into any Sale/Leaseback Transaction; provided that, notwithstanding the
foregoing, the Company or any such Subsidiary may engage in any Sale/Leaseback
Transaction if the aggregate outstanding amount of such transactions entered
into pursuant to this proviso after giving effect thereto shall not exceed
(a) US$100,000,000 less (b) the sum, without duplication, of (i) the aggregate
principal amount of Indebtedness outstanding at such time pursuant to
Section 6.01(m) and (ii) the aggregate principal amount of Indebtedness
(including Securitization Transactions) secured by Liens outstanding at such
time pursuant to Section 6.02(g).

SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Material Subsidiary (other than any Excluded

 

96



--------------------------------------------------------------------------------

Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve;
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (i) the Company or any
Material Subsidiary may merge or consolidate with any Person; provided that
(A) in the case of any merger or consolidation involving the Company or any
Borrowing Subsidiary, (1) either (x) the Company or such Borrowing Subsidiary
shall be the continuing or surviving Person or (y) the continuing or surviving
Person shall be a corporation or limited liability company organized under the
laws of the United States of America or any State thereof and shall assume all
of the Company’s or such Borrowing Subsidiary’s obligations under the Loan
Documents in a manner reasonably acceptable to the Administrative Agent, and
(2) the Company or such Borrowing Subsidiary shall give the Lenders reasonable
prior notice thereof in order to allow the Lenders to comply with “know your
customer” rules and other applicable regulations; and (B) (1) in the case of any
merger or consolidation involving a Material Subsidiary, the continuing or
surviving Person shall be a Subsidiary and, if such Material Subsidiary is a
Wholly Owned Subsidiary, shall be a Wholly Owned Subsidiary, and (2) in the case
of any merger or consolidation involving a Material Subsidiary that is a
Subsidiary Loan Party, the continuing or surviving Person shall be a Subsidiary
Loan Party; provided that the requirements set forth in this clause (B) shall
not apply to any such merger or consolidation involving a Material Subsidiary
(other than any Borrowing Subsidiary) consummated to effect any sale, transfer
or other disposition of all of the Equity Interests in such Material Subsidiary
owned by the Company and the Subsidiaries in accordance with Section 6.08; and
(ii) any Material Subsidiary (other than a Borrowing Subsidiary) may liquidate
or dissolve into another Subsidiary; provided that in the case of any such
liquidation or dissolution of a Material Subsidiary that is a Wholly Owned
Subsidiary, the other Subsidiary shall be a Wholly Owned Subsidiary and, if such
liquidating or dissolving Material Subsidiary is a Subsidiary Loan Party, shall
be a Subsidiary Loan Party.

(b) The Company will not, and will not permit any Subsidiary (other than any
Excluded Subsidiary) to, engage to any material extent in any business other
than businesses conducted as of the Restatement Effective Date by the Company
and the Subsidiaries, taken as a whole, and businesses similar, ancillary,
complementary or otherwise reasonably related thereto or that are a reasonable
extension, development or expansion thereof.

SECTION 6.05. Restricted Payments. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that (a) the
Company may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Equity Interests) or made with the net cash proceeds of the
substantially concurrent issue of new Equity Interests (other than Disqualified
Equity Interests) in the Company, (b) Subsidiaries may declare and pay dividends
ratably (or on more favorable terms from the perspective of the Company) with
respect to their Equity Interests, (c) Subsidiaries may declare and make any
Restricted Payments made to the Company or the other

 

97



--------------------------------------------------------------------------------

Subsidiaries, (d) the Company may make repurchases of Equity Interests deemed to
occur upon the “cashless exercise” of stock options or warrants or upon the
vesting of restricted stock units, if such Equity Interests represent the
exercise price of such options or warrants or represent withholding taxes due
upon such exercise or vesting, (e) the Company and the Subsidiaries may purchase
Equity Interests in non-Wholly Owned Subsidiaries from the minority owners
thereof (whether by means of stock acquisition, self-tender, redemption or
otherwise) and (f) the Company and the Subsidiaries may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Company and the Subsidiaries; provided that the
Company and any Subsidiary may make any Restricted Payments if (x) no Default
shall have occurred and be continuing or would result therefrom and (y) the
Company shall be in compliance with the covenant set forth in Section 6.10 as of
the end of the fiscal quarter of the Company most recently ended on or prior to
the date of such Restricted Payment, giving pro forma effect to such Restricted
Payment and any related incurrence of Indebtedness as if they had occurred on
the last day of such quarter.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary (other than any Excluded Subsidiary) to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company, Wholly-Owned Subsidiaries and Subsidiary Loan Parties not involving any
other Affiliate, (c) transactions between or among Subsidiaries that are not
Loan Parties, (d) any Restricted Payment permitted by Section 6.05,
(e) transactions under the IAC Agreements as in effect on the date hereof (or as
hereafter amended in a manner not materially adverse to the Company and to the
rights or interests of the Lenders), (f) payments made and other transactions
entered into in the ordinary course of business with officers and directors of
the Company or any Subsidiary, and consulting fees and expenses incurred in the
ordinary course of business payable to former officers or directors of the
Company or any Subsidiary, (g) reclassifications or changes in the terms of or
other transactions relating to Equity Interests in the Company held by
Affiliates that do not involve the payment of any consideration (other than
Equity Interests (other than Disqualified Equity Interests) in the Company) or
any other transfer of value by the Company or any Subsidiary to any such
Affiliate, (h) payments by the Company or any Subsidiary to or on behalf of any
Affiliate of the Company or any Subsidiary in connection with out-of-pocket
expenses incurred in connection with any public or private offering, other
issuance or sale of stock by the Company or an Affiliate of the Company or other
transaction for the benefit of the Company or any Subsidiary, (i) transactions
disclosed in the Form S-4, (j) Permitted Charitable Contributions, (k) any
transaction (if part of a series of related transactions, together with such
related transactions) involving consideration or value of less than
US$2,500,000,10,000,000, (l) transactions permitted under Section 6.08(m) and,
(m) transactions pursuant to agreements with TripAdvisor, Inc. and its
Subsidiaries entered into in connection with the separation of TripAdvisor, Inc.
from the Company, in each case substantially as described in the TripAdvisor,
Inc. Form S-4 as

 

98



--------------------------------------------------------------------------------

filed with the SEC on July 27, 2011, as amended, and (n) transactions engaged by
a Person that is not a Subsidiary on the First Amendment Effective Date, which
transactions are engaged pursuant to agreements or arrangements in existence at
the time such Person becomes a Subsidiary or is merged or consolidated with or
into the Company or a Subsidiary (provided that (i) such agreements or
arrangements were not entered into in connection with or in contemplation of
such Person becoming a Subsidiary or such merger or consolidation and (ii)
immediately prior to such Person becoming a Subsidiary or such merger or
consolidation, such Person was not an Affiliate of the Company); provided,
however, that this Section shall not prohibit, nor limit the operation or effect
of, or any payments under, (i) any license, lease, service contract, purchasing
agreement, disposition agreement or similar arrangement entered into in the
ordinary course of business between any Subsidiary and the Company or any other
Subsidiary or (ii) any agreement with respect to any joint venture to which the
Company or any Subsidiary is a party entered into in connection with, or
reasonably related to, its lines of business; provided that such agreement is
approved by the Company’s board of directors or the executive committee or audit
committee thereof.

SECTION 6.07. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary (other than any Excluded Subsidiary) to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Domestic Subsidiary to create, incur or permit to exist any Lien
upon any of its assets to secure any Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock, membership interests or similar Equity Interests or to make
or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions identified on
Schedule 6.07 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(C) restrictions and conditions with respect to a Person that is not a
Subsidiary on the date hereof, which restrictions and conditions are in
existence at the time such Person becomes a Subsidiary or is merged or
consolidated with a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, so long as such
restrictions and conditions apply only to such Person (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (D) restrictions and conditions imposed
by any Existing Indenture as in effect on the date hereof or by any agreement or
document governing or evidencing any other Indebtedness of the Company or any
Subsidiary permitted hereunder; provided that the restrictions and conditions
contained in any such agreement or document are not less favorable to the
Lenders than the restrictions and conditions imposed by the Existing Indentures
as in effect on the date hereof or, in the case of any agreement or document
governing Indebtedness of a Foreign Subsidiary, are market terms for comparable
Indebtedness at the time of incurrence of such Indebtedness (as reasonably
determined by the Company) and would not materially reduce the ability of
Foreign Subsidiaries,

 

99



--------------------------------------------------------------------------------

taken as a whole, to pay dividends to the Company, and (E) in the case of any
Domestic Subsidiary that is not a Designated Subsidiary or any Foreign
Subsidiary, in each case, that is not a Wholly Owned Subsidiary, restrictions in
such Person’s organizational documents or pursuant to any joint venture
agreement or equityholders agreement and (F) restrictions and conditions imposed
on the New Headquarters SPV or the New Headquarters Parent SPV; (ii) clause
(a) of the foregoing shall not apply to (A) restrictions or conditions imposed
by any agreement relating to secured Indebtedness or other Liens permitted by
this Agreement if such restrictions or conditions apply only to the assets
securing such Indebtedness or subject to such Liens and (B) customary provisions
in leases and other agreements restricting the assignment thereof; and
(iii) clause (b) of the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder.

SECTION 6.08. Asset Dispositions. The Company will not, and will not permit any
Subsidiary (other than any Excluded Subsidiary) to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest, owned by it, nor
will the Company permit any of the Subsidiaries (other than any Excluded
Subsidiary) to issue any additional Equity Interest in such Subsidiary, except:

(a) sales of inventory, used or surplus equipment and other fixed assets and
Permitted Investments in the ordinary course of business;

(b) sales, transfers and other dispositions (i) to a Loan Party or (ii) among
any Subsidiaries that are not Loan Parties;

(c) issuances of Equity Interests in a Subsidiary (i) as incentive compensation
to officers, directors or employees of such Subsidiary, (ii) to the Company or
to a Wholly Owned Subsidiary or (iii) as a Restricted Payment made in reliance
on Section 6.05(b);

(d) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are reasonably promptly applied to the purchase
price of such replacement assets;

(e) licenses, sublicenses, leases and subleases that do not interfere in any
material respect with the business of the Company or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business;

(g) the granting of Liens or entry into Securitization Transactions permitted by
Section 6.02;

(h) any Sale/Leaseback Transaction permitted by Section 6.03;

 

100



--------------------------------------------------------------------------------

(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under the proviso in such Section);

(j) sales, transfers and dispositions of all the Equity Interests in a
Subsidiary owned by the Company and the Subsidiaries and sales, transfers,
leases and other dispositions of other assets (other than accounts receivable as
part of a Securitization Transaction or inventory as part of an inventory
financing), in each case to the extent made to a Person other than the Company
or any Subsidiary and to the extent not made in reliance on any other clause of
this Section 6.08; provided that at the time of each such sale, transfer or
disposition and after giving effect thereto, (i) the sum, without duplication,
of (x) the aggregate book value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause (j) since the date hereofFirst
Amendment Effective Date (in each case determined as of the date of the
applicable sale, transfer, lease or other disposition) and (y) all Partial
Transfer Asset Amounts for all Partial Transfer Subsidiaries (if any), shall not
exceed 25% of the sum, without duplication, of (A) the amounts referred to in
the immediately preceding clauses (x) and (y) and (B) Consolidated Total Assets
as of the last day of the fiscal quarter of the Company most recently ended on
or prior to the date of such sale, transfer, lease or other disposition (without
giving pro forma effect to such sale, transfer, lease or other disposition),
(ii) no Default shall have occurred and be continuing, (iii) the Company shall
be in compliance with the covenants set forth in Sections 6.10 and 6.11 as of
the end of the fiscal quarter of the Company most recently ended on or prior to
the date of such sale, transfer, lease or other disposition, giving pro forma
effect to such sale, transfer, lease or other disposition as if it had occurred
on the first day of the period of four consecutive fiscal quarters of the
Company ending with such quarter, (iv) all sales, transfers, leases and other
dispositions made in reliance on this clause (j) shall have been made for fair
value, provided that the requirements of this clause (iv) shall not apply to a
single disposition in the form of a Restricted Payment made with assets other
than cash so long as (A) the aggregate Consolidated EBITDA attributable to all
non-cash assets disposed of in such disposition does not constitute more than
15.0% of the total Consolidated EBITDA of the Company and the Subsidiaries for
the period of four consecutive fiscal quarters of the Company most recently
ended prior to the date of such disposition, (B) such non-cash assets are not
otherwise material to the conduct in the ordinary course of the business of the
Company and its Subsidiaries, taken as a whole and (C) the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying that the requirements set forth in this proviso have been satisfied
with respect thereto (it being understood that such Restricted Payment may also
involve a disposition of cash, which disposition of cash may be made if
permitted by any clause of this Section 6.08, regardless of whether it is
permitted by this clause (j)), and (v) with respect to each sale, transfer,
lease or other disposition made in reliance on this clause (j) for consideration
with a fair value in excess of US$25,000,000, the Company shall have delivered
to the Administrative Agent a certificate of a Financial Officer certifying that
all the requirements set forth in this clause (j) have been satisfied with
respect thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclauses (i) and (iii) above;

 

101



--------------------------------------------------------------------------------

(k) any transfer to Persons other than the Company or a Subsidiary of Equity
Interests representing all or any portion of the aggregate equity in any
Subsidiary, whether pursuant to a Restricted Payment, a sale of such Equity
Interests by the holder or holders thereof or an issuance and sale of Equity
Interests by such Subsidiary (any such transfer being referred to as a “Partial
Transfer”; such Subsidiary being referred to as the “Partial Transfer Parent
Subsidiary” and, together with its subsidiaries, as the “Partial Transfer
Subsidiaries”; and any Partial Transfer Subsidiary that becomes a Partial
Transfer Subsidiary as a result of a Restricted Payment being referred to as a
“Partial Transfer Spin-Off Subsidiary”); provided that at the time of such
Partial Transfer and after giving effect thereto, (i) no Default shall have
occurred and be continuing, (ii) the Company shall be in compliance with the
covenants set forth in Sections 6.10 and 6.11 as of the end of the fiscal
quarter of the Company most recently ended on or prior to the date of such
Partial Transfer, giving pro forma effect to such Partial Transfer and any
related incurrence of Indebtedness as if they had occurred on the first day of
the period of four consecutive fiscal quarters of the Company ended with such
quarter, (iii) the sum, without duplication, of (x) the Partial Transfer Asset
Amounts for all the Partial Transfer Subsidiaries and (y) the aggregate book
value of all the assets sold, transferred, leased or otherwise disposed of in
reliance upon clause (j) of this Section since the date hereofFirst Amendment
Effective Date (in each case, determined as of the date of the applicable sale,
transfer, lease or other disposition), shall not exceed 25% of the sum, without
duplication, of (A) the amounts referred to in the immediately preceding clauses
(x) and (y) and (B) Consolidated Total Assets as of the last day of the fiscal
quarter of the Company most recently ended on or prior to the date of such
Partial Transfer (without giving pro forma effect to such Partial Transfer),
(iv) if such Partial Transfer constitutes a Restricted Payment, the sum, without
duplication, of the Partial Transfer EBITDA Amounts for all the Partial Transfer
Spin-Off Subsidiaries shall not exceed 25% of Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Company most recently ended on or
prior to the date of such Restricted Payment (without giving pro forma effect to
such Restricted Payment), (v) if such Partial Transfer constitutes a sale or an
issuance and sale of Equity Interests in the Subsidiary, such Partial Transfer
shall have been made for fair value, (vi) the Company shall have delivered to
the Administrative Agent a certificate of a Financial Officer, certifying that
all the requirements set forth in this clause (k) have been satisfied with
respect thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclauses (ii), (iii) and
(iv) above and (vii) this clause (k) may not be relied for more than one Partial
Transfer (or more than a single series of related Partial Transfers consummated
substantially concurrently);

(l) any other sales, transfers and other dispositions of all the Equity
Interests in a Subsidiary owned by the Company and the Subsidiaries and sales,

 

102



--------------------------------------------------------------------------------

transfers, leases and other dispositions of other assets (other than accounts
receivable as part of a Securitization Transaction or inventory as part of an
inventory financing), in each case to the extent made to a Person other than the
Company or any Subsidiary and to the extent not made in reliance on any other
clause of this Section 6.08; provided that (i) no Default shall have occurred
and be continuing at the time thereof or would result therefrom, (ii) the
Company shall be in compliance with the covenants set forth in Sections 6.10 and
6.11 as of the end of the fiscal quarter of the Company most recently ended on
or prior to the date of such sale, transfer, lease or other disposition, giving
pro forma effect to such sale, transfer, lease or other disposition as if it had
occurred on the first day of the period of four consecutive fiscal quarters of
the Company ending with such quarter, (iii) all sales, transfers, leases and
other dispositions permitted pursuant to this clause (l) shall be made for fair
value and 100% cash consideration, (iv) with respect to each sale, transfer,
lease or other disposition made in reliance on this clause (l) for consideration
with a fair value in excess of US$25,000,000, the Company shall have delivered
to the Administrative Agent a certificate of a Financial Officer, certifying
that all the requirements set forth in this clause (l) have been satisfied with
respect thereto, together with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in subclause (ii) above and (v) the
Commitments shall be permanently reduced at the time of the consummation, and by
an aggregate amount equal to the net cash proceeds, of each such sale, transfer,
lease or other disposition, such reduction to be made in accordance with
Section 2.09 and, as between the Tranches, on a ratable basis;

(m) dispositions or transfers by Loan Parties to Subsidiaries that are not Loan
Parties of assets with an aggregate fair market value, for all such dispositions
or transfers since the First Amendment Effective Date, not to exceed
$100,000,000US$150,000,000;

(n) dispositions or transfers by any Loan Party in the form of (i) the
contribution or other disposition to a Foreign Subsidiary of Equity Interests
in, or Indebtedness of, any other Foreign Subsidiary owned directly by such Loan
Party in exchange for Equity Interests in (or additional share premium or paid
in capital in respect of Equity Interests in), or Indebtedness of, such Foreign
Subsidiary, or a combination of any of the foregoing, and (ii) an exchange of
Equity Interests in any Foreign Subsidiary for Indebtedness of, or of
Indebtedness of such Foreign Subsidiary for Equity Interests in, such Foreign
Subsidiary;

(o) Permitted Charitable Contributions;

(p) dispositions or transfers of the New Headquarters Assets to the New
Headquarters SPV; and

(q) (p) any transactions involving consideration or value of less than
US$1,000,000 individually.

 

103



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section or any other provision
of this Agreement, the Company will not, and will not permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any Equity Interests or other
assets if such Equity Interests or other assets represent all or substantially
all of the assets of the Company and the Subsidiaries, on a consolidated basis.

SECTION 6.09. Use of Proceeds and Letters of Credit; Margin Regulations. (a) The
Company will not, and will not permit any Subsidiary to, use the proceeds of the
Loans for any purpose other than (a) to repay all amounts outstanding under the
Existing Credit Agreement and (b) for the general corporate purposes of the
Company and the Subsidiaries, including working capital, capital expenditures
and acquisitions. The Letters of Credit will be used only to support obligations
of the Company and the Subsidiaries. The Company will not, and will not permit
any Subsidiary to, use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

(b) The BorrowersNo Borrower shall not request any Borrowing or Letter of
Credit, and the Company and each other Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or any Letter of Credit
(Ai) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (Bii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (Ciii) in any manner that
would result in the violation of any Sanctions by any party hereto.

SECTION 6.10. Leverage Ratio. The Company will not permit the Leverage Ratio at
any time to exceed 3.253.75 to 1.00.

SECTION 6.11. Interest Expense Coverage Ratio. The Company will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters of the Company, to
be less than 3.253.00 to 1.00.

SECTION 6.12. Maintenance of Borrowing Subsidiaries as Wholly Owned
Subsidiaries. Notwithstanding anything to the contrary herein, the Company will
not permit any Borrowing Subsidiary to cease to be a Wholly Owned Subsidiary;
provided that this Section shall not prohibit any merger or consolidation of a
Borrowing Subsidiary consummated in accordance with Section 6.04 or 6.08 so long
as the surviving or continuing Person shall be a Wholly Owned Subsidiary that is
a Domestic Subsidiary and a Loan Party.

 

104



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Company or any Borrowing Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to the Company’s or a Borrowing Subsidiary’s existence) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace period applicable thereto);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to any grace period
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf or, in the case of any Swap Agreement,
the applicable

 

105



--------------------------------------------------------------------------------

counterparty, or, in the case of a Securitization Transaction the purchasers or
lenders thereunder, to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or, in the case of any Swap Agreement or Securitization
Transaction, to cause the termination thereof; provided that this clause
(g) shall not apply to (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness or
(ii) any holder of the 2020 Notes having the right to require the Company to
repurchase any 2020 Notes pursuant to the terms of the 2010 Indenture solely as
a result of the occurrence of a Change of Control Triggering Event (as defined
in the 2010 Indenture);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$30,000,000 (to the extent not covered by insurance) shall be
rendered against the Company, any Material Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days from
the date on which payment of such judgment is due during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Material
Subsidiary to enforce any such judgment;

 

106



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as expressly provided in Section 9.14; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Section, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowersany Borrower
accrued hereunder, shall immediately and automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowerseach Borrower.

SECTION 7.02. CAM Exchange. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in
Section 7.01 and (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the particular Designated Obligations
that it shall own as of such date and prior to the CAM Exchange, such Lender
shall own an interest equal to such Lender’s CAM Percentage in all the
Designated Obligations. Each Lender and each personPerson acquiring a
participation from any Lender as contemplated by Section 9.04 hereby consents
and agrees to the CAM Exchange. Each of the Lenders agrees from time to time to
execute and deliver to the Administrative Agent all such instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent; provided
that the failure to execute or deliver any such instrument or document shall not
affect the validity or effectiveness of the CAM Exchange. It is acknowledged and
agreed that the foregoing

 

107



--------------------------------------------------------------------------------

provisions of this Section 7.02(a) and Sections 7.02(b) and (c) reflect an
agreement entered into solely among the Lenders (and not any Borrower or other
Loan Party) and the consent of any Borrower or any other Loan Party shall not be
required to give effect to the CAM Exchange or with respect to any action taken
by the Lenders or the Administrative Agent pursuant to such provisions.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by an Agent pursuant to any Loan Document in respect of the
Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by paragraph
(c) below), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an assigning Lender’s rights and
obligations in respect of a single Class of Commitments or Loans.

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by a Borrower, then
(i) each Lender (determined as of the CAM Exchange Date but without giving
effect to the CAM Exchange), shall, in accordance with SectionSections 2.06(d)
and 2.06(e), promptly purchase frompay to such Issuing Bank a participation in
such LC Disbursement inan amount determined in accordance with such Sections on
the amountbasis of such Lender’s Combined Tranche Percentage of such LC
Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchasefunding of participations therein by the
Lenders and (iii) in the event distributions shall have been made in accordance
with clause (i) of paragraph (b) above, the Lenders shall make such payments to
one another as shall be necessary in order that the amounts received by them
shall be equal to the amounts they would have received had each LC Disbursement
been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Borrowers and Lenders and their
successors and assigns and shall be conclusive absent manifest error.

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
entities named as the Administrative Agent and the London Agent in the heading
of this Agreement, and their successors in such capacities, to serve as the
Administrative Agent and the London Agent, respectively, under the Loan
Documents and authorizes the Agents to take such actions and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

108



--------------------------------------------------------------------------------

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial adviser or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or the Issuing Banks.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing (and it is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Agents shall
not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the applicable Agent shall believe
in good faith to be necessary, under the circumstances as provided in
Section 9.02); provided that no Agent shall be required to take any action that,
in its opinion, could expose such Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or other Affiliate thereof that is communicated to or obtained by
them or any of their Affiliates in any capacity. The Agents shall not be liable
for any action taken or not taken by them with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the applicable Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of their own gross negligence or wilful misconduct (such absence to be
presumed for purposes of this Article VIII unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
such Agent by the Company or a Lender, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument

 

109



--------------------------------------------------------------------------------

or document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent, or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to such Agent. Notwithstanding anything herein to the contrary, the
Agents shall not have any liability arising from any confirmation of any
Revolving Credit Exposure or the component amounts thereof., any determination
of the Exchange Rate, the LC Exchange Rate or the US Dollar Equivalent or any
determination of any rate that reflects the costs to any Lenders of making or
maintaining any Loans as contemplated by Section 2.14.

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer). Each Agent also may rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (including,
if applicable, a Financial Officer), and may act upon any such statement prior
to receipt of written confirmation thereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment,
extension or renewal of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, each Agent may presume that
such condition is satisfactory to such Lender or such Issuing Bank unless such
Agent shall have received notice to the contrary from such Lender or such
Issuing Bank sufficiently in advance to the making of such Loan or the issuance,
amendment, extension or renewal of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any of
and all its duties and exercise its rights and powers through itstheir
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as the Administrative Agent or the London Agent, as applicable. No
Agent shall be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company. Upon receipt of any such notice of resignation,
the

 

110



--------------------------------------------------------------------------------

Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After an Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either Agent, any Arranger or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon either Agent,
any Arranger or any other Lender or Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to this
Agreement, or delivering its signature page to an Assignment and Assumption or
an Issuing Bank Agreement pursuant to which it shall become a Lender or an
Issuing Bank, as the case may be, hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Restatement Effective Date.

Notwithstanding anything herein to the contrary, no Arranger, Co-Syndication
Agent or Documentation Agent shall have any duties or obligations under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
a Lender or an Issuing Bank), but all such Persons shall have the benefit of the
expense reimbursement and indemnities to the extent provided for hereunder.

 

111



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to the Company, to it at 333 108th Avenue NE, Bellevue, WA 98004,
Attention of Treasurer (Facsimile No. (425) 679-3163) and of General Counsel
(Facsimile No. (425) 679-7251), and if to any Borrowing Subsidiary, to it in
care of the Company;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2, 3rd Floor, Newark, Delaware 19713, Attention of Jonathan
Krepol (Facsimile No. (302) 634-3301), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of Timothy Lee
(Facsimile No. (212) 270-5127);

(iii) if to the London Agent, to JPMorgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Agency Department (Facsimile No. 44-207-777-2360),
with a copy to the Administrative Agent as provided under clause (ii) above;

(iv) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Company; and

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by facsimile shall be deemed to have been given when sent; provided that,
if not given during normal business hours for the recipient, notices shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); and notices delivered through electronic communications to
the extent provided in paragraph (b) of this Section shall be effective as
provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to any

 

112



--------------------------------------------------------------------------------

Agent, the Company or any Borrowing Subsidiary may be delivered or furnished by
electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

(c) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for the purpose of receiving or giving on its behalf any notice and taking
any other action provided for in this Agreement and any other Loan Document and
hereby agrees that it shall be bound by any such notice or action received,
given or taken by the Company hereunder or thereunder irrespective of whether or
not any such notice shall have in fact been authorized by such Borrowing
Subsidiary and irrespective of whether or not the agency provided for herein or
therein shall have theretofore been terminated.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Each Borrower agrees that the Agents may, but shall not be obligated to,
make any Communication by posting such Communication on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available”. None of
the Agents or any of their Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and the Agents expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by the Agents or any of their Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by either Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether either Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

113



--------------------------------------------------------------------------------

(b) Except as set forth in paragraph Sections 2.09(d) and 9.02(c) of this
Section, neither any Loan Document nor any provision thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Lenders, or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are party thereto, in each case with the consent of
the Required Lenders; provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Company and the Administrative Agent to cure any ambiguity, omission, defect
or inconsistency so long as, in each case, the Lenders shall have received at
least ten Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within ten Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone the scheduled
maturity date of any Loan or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, or waive, amend or
modify Section 7.01(a), without the written consent of each Lender affected
thereby, (D) change Section 2.18 (b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, (E) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (F) release
Guarantees representing all or substantially all the value of the Guarantees
under the Guarantee Agreement, or limit the liability of the Company or any
Subsidiary Loan Parties in respect of such Guarantees, without the written
consent of each Lender or (G) change any provision of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently from those holding Loans of
another Class, without the written consent of Lenders holding a majority in
interest of the outstanding Revolving Credit Exposures and unused Commitments of
the affected Class; provided further that (1) no such agreement shall amend,
modify or otherwise affect the rights or obligations of either Agent or any
Issuing Bank hereunder without the prior written consent of such Agent or such
Issuing Bank, as the case may be, and (2) any amendment, modification or waiver
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one Tranche (but not the Lenders under the other
Tranche or Tranches) may be effected by an agreement or agreements in writing
entered into by the Company and the requisite percentage in interest of Lenders
under the affected Tranche that would be required to consent thereto under this
Section if such Tranche of Lenders were the only

 

114



--------------------------------------------------------------------------------

Tranche of Lenders hereunder at the time. Notwithstanding the foregoing, (i) no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (A), (B) or (C) of clause (ii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, and (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the Company,
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Banks) and the Lenders that will remain parties hereto
after giving effect to such amendment if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment, (y) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement and
(z) after giving effect to such amendment and all contemporaneous repayments of
Loans and reductions of Commitments, the sum of the total Revolving Credit
Exposures under each Tranche shall not exceed the total Commitments under such
Tranche. Any amendment or modification effected in accordance with this
paragraph will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.

(c) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Loan Documents may be amended at any time and from
time to time to add a currency or pricing option under any Tranche or to
establish one or more additional TranchesClasses of revolving credit commitments
to be made available to one or more Borrowers by an agreement in writing entered
into by the Company, such Borrower or Borrowers, the Administrative Agent and
each Person (including any Lender) that shall agree to provide such currency,
pricing option or commitment (but without the consent of any other Lender), and
each such Person that shall not already be a Lender shall, at the time such
agreement becomes effective, become a Lender with the same effect as if it had
originally been a Lender under this Agreement with the commitment set forth in
such agreement; provided that (i) the aggregate outstanding principal amount of
the new commitments of all such Classes and Tranches established pursuant to
this paragraph shall, when taken together with the net amount (if positive) of
Commitment Increases over Commitment Decreases under (and as defined in)
Section 2.09(d), at no time, without the consent of the Required Lenders, exceed
US$250,000,000500,000,000 and (ii) the terms applicable to any additional
revolving credit commitments of a Class or Tranche and the Loans and Letters of
Credit thereunder shall be the same as those applicable to the existing
Commitments of such Class or Tranche and the Loans and Letters of Credit
thereunder (after giving effect to any amendment in connection with the
establishment of such additional revolving credit commitments). Any such
agreement establishing aany such new Tranchecommitments shall amend the
provisions of this Agreement and the other Loan Documents to set forth the terms
of each Class or Tranche established thereby (including the amount and final
stated maturity thereof (which shall not be earlier than the Maturity Date), the
interest to

 

115



--------------------------------------------------------------------------------

accrue and be payable thereon and any fees to be payable in respect thereof) and
to effect such other changes (including changes to the provisions of this
Section, Section 2.18 and the definition of “Required Lenders”) as the Company
and the Administrative Agent shall deem necessary or advisable in connection
with the establishment of any such Class or Tranche; provided that no such
agreement shall: (A) effect any change described in any of clauses (A), (B),(C),
(F) and (G) of clause (ii) of the first proviso of paragraph (b) of this Section
without the consent of each Person required to consent to such change under such
clause (it being agreed, however, that any establishment of any TrancheClass
will not, of itself, be deemed to effect a change described in clause (G) of
such paragraphclause (bii)); or (B) amend Article V, VI or VII to establish any
affirmative or negative covenant, Event of Default or remedy that by its terms
benefits one or more Classes or Tranches, but not all Classes or Tranches, of
Loans or Borrowings, or provide for any guarantee or security that benefits one
or more Classes or Tranches, but not all Classes or Tranches, of Loans or
Borrowings, without the prior written consent of Lenders holding a majority in
interest of the Revolving Credit Exposures and unused Commitments of each Class
or Tranche not so benefited. The loans, commitments and borrowings under any
Class or Tranche established pursuant to this paragraph shall constitute Loans,
Commitments and Borrowings under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees created
by the Guarantee Agreement. The BorrowersEach Borrower shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Guarantee Requirement continues to be satisfied after the establishment
of any such Class or Tranche of new commitments.

(d) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay, or
cause the applicable Borrowing Subsidiary to pay, (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of one firm
of counsel for the Agents and, if deemed reasonably necessary by the Agents, one
firm of local counsel in each appropriate jurisdiction, in connection with the
arrangement and the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Agents, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Agents, any Issuing

 

116



--------------------------------------------------------------------------------

Bank or any Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify, or cause the applicable Borrowing Subsidiary to
indemnify, the Agents (and any sub-agent thereof), the Arrangers, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with or as a result of (i) the arrangement and the syndication
of the credit facility provided for herein, the preparation, execution, delivery
and administration of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any of the Subsidiaries, or any Environmental Liability related in
any way to the Company or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Company or any
Affiliate thereof; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrowers failany Borrower fails to pay any amount
required to be paid by themit to either Agent (or any sub-agent thereof) or any
Issuing Bank, or any Related Party of any of the foregoing, under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent
(or any such sub-agent), such Issuing Bank or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for either Agent (or any such sub-agent) or any Issuing Bank in connection with
such capacity. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposures and unused Commitments at the time (or most recently outstanding and
in effect).

 

117



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
or permit any of their Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither the
Company nor any Borrowing Subsidiary may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any of them without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and the Arrangers and, to the extent expressly contemplated hereby, the
sub-agents of the Agents and the Related Parties of any of the Agents, the
Arrangers, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the BorrowerCompany shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

 

118



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that (x) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing and (y) the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

119



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as ana non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (each such bank or other entity, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Agents, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (A) through (F) of clause (ii) of the first proviso to
Section 9.02(b) that directly affects such Participant and requires the approval
of all the Lenders or all the affected Lenders (or all the Lenders or all the
affected Lenders of a Class). Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under SectionSections 2.17(f) and 2.17(g)
(it being understood that the documentation required under Section 2.17(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to each UK Borrower or the
Company, as applicable, and the Administrative Agent)) to the same extent as if
it were a Lender and had acquired its

 

120



--------------------------------------------------------------------------------

interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the applicable Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
Participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, each Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that either Agent, any Arranger, any
Issuing Bank or any Lender or any Affiliate or Related Party of any of the
foregoing, may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended thereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit

 

121



--------------------------------------------------------------------------------

is outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facility provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of any
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.06(d) or 2.06(e). The provisions of
Sections 2.15, 2.16, 2.17, 2.18(b) and (c), 9.03, 9.08 and 9.10 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or any
fee letter referred to therein (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement).
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Each financial institution that shall be party to an Issuing
Bank Agreement executed by the Company and the Administrative Agent shall be a
party to and an Issuing Bank under this Agreement, and shall have all the rights
and duties of an Issuing Bank hereunder and under its Issuing Bank Agreement.
Each Lender hereby authorizes the Administrative Agent to enter into Issuing
Bank Agreements.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

122



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowerssuch Borrower (or, other than
in the case of any Non-Guarantor Borrower, any other Borrower) now or hereafter
existing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement. The rights of each Lender and Issuing Bank, and each Affiliate
of any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each Borrower hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any other party hereto or its property in the courts of
any jurisdiction.

 

123



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) To the extent that any Borrowing Subsidiary has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Borrowing Subsidiary hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its Obligations under its
Borrowing Subsidiary Agreement and this Agreement.

(f) Each Borrowing Subsidiary hereby agrees that the waivers set forth in this
Section shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States of America and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

(g) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement and any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notice under Section 9.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING

 

124



--------------------------------------------------------------------------------

TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, other than, in the case of any such disclosure to a
Participant or a prospective Participant, any such Participant or prospective
Participant that shall have been identified, or is actually known to the
disclosing Person to be an Affiliate of any Person identified, on Schedule 9.12,
as such Schedule may be supplemented by the Company from time to time by a
writing delivered to the Administrative Agent (it being understood and agreed
that no Lender shall have any obligation to determine whether any Participant,
or any prospective Participant, that is not identified on Schedule 9.12 is an
Affiliate of any Person identified on such Schedule) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company, (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to either
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than any Borrower or (i) to any credit insurance providers. For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to either Agent, any Issuing Bank or any

 

125



--------------------------------------------------------------------------------

Lender on a nonconfidential basis prior to disclosure by a Borrower; provided
that, in the case of information received from a Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds EffectiveNew York Fed Bank Rate to
the date of repayment, shall have been received by such Lender.

SECTION 9.14. Release of Guarantees. (a) If the Company shall request the
release of the Guarantee of any Subsidiary Loan Party upon the consummation of
any transaction permitted by this Agreement (for the avoidance of doubt, as in
effect from time to time) as a result of which such Subsidiary Loan Party
(i) ceases to be a Subsidiary or (ii) becomes a Partial Transfer Subsidiary
(but, in the case of this clause (ii), only if (A) such Subsidiary Loan Party is
not a Guarantor of any other Material Indebtedness of the Company or another
Subsidiary, and (B) the Company and the other Subsidiaries do not own in the
aggregate more than 85% of the Equity Interests in such Subsidiary Loan Party)
and shall deliver to the Administrative Agent a certificate of a Financial
Officer or other executive officer of the Company to the effect that such
transaction and, if applicable, the application of the proceeds thereof will
comply with the terms of this Agreement (and, in the event clause (ii) is
applicable, that the condition set forth in the parenthetical in such clause
(ii) is satisfied), the Administrative Agent, if satisfied that the applicable
certificate is correct, shall execute and deliver to the Company, at the
Company’s expense, all documents that the Company shall reasonably request to
evidence such termination or release.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Guarantees provided under any Guarantee Agreement shall terminate
when all the Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made) have been indefeasibly paid in full, all Commitments have terminated
or expired, the LC Exposure has been reduced to zero and the Issuing Banks have
no further obligations to

 

126



--------------------------------------------------------------------------------

issue Letters of Credit hereunder. In connection with any such termination
pursuant to this paragraph, the Administrative Agent shall execute and deliver
to the Company, at the Company’s expense, all documents that the Company shall
reasonably request to evidence such termination.

(c) Any execution and delivery of documents by the Administrative Agent pursuant
to this Section shall be without recourse to, or representation or warranty by,
the Administrative Agent.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.16. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.

SECTION 9.17. No Fiduciary Relationship. The Company and each Borrowing
Subsidiary, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Company, the Subsidiaries and their Affiliates, on
the one hand, and the Agents, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication

 

127



--------------------------------------------------------------------------------

or otherwise, any fiduciary duty on the part of the Agents, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications. The
Company and each Borrowing Subsidiary, on behalf of itself and its subsidiaries,
acknowledges that each Agent, each Arranger, each Lender and each Issuing Bank
and their respective Affiliates may have economic interests that conflict with
those of the Company, the Subsidiaries, their equityholders and/or their
Affiliates. The Agents, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Company, the Borrowing Subsidiaries and their Affiliates, and none of the
Agents, the Arrangers, the Lenders, the Issuing Banks or their Affiliates has
any obligation to disclose any of such interests to the Company, any Borrowing
Subsidiary or any of their Affiliates. To the fullest extent permitted by law,
the Company and each Borrowing Subsidiary, on behalf of itself and its
subsidiaries, hereby waives and releases any claims that it or any of its
Affiliates may have against the Agents, the Arrangers, the Lenders, the Issuing
Banks and their Affiliates with respect to any breach or alleged breach of
fiduciary duty in connection with any aspect of any lending transaction
contemplated hereby.

SECTION 9.18. Non-Public Information. Each Lender and Issuing Bank acknowledges
that all information furnished to it pursuant to this Agreement by or on behalf
of the Company or any Borrowing Subsidiary and relating to the Company, the
Subsidiaries or their respective businesses may include material non-public
information concerning the Company, the Subsidiaries and their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws.

All such information, including requests for waivers and amendments, furnished
by the Company, any Borrowing Subsidiary or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information concerning the
Company, the Subsidiaries and their respective securities. Accordingly, each
Lender and Issuing Bank represents to the Company, the Borrowing Subsidiaries
and the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities lawlaws.

 

128



--------------------------------------------------------------------------------

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among or between the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

129



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   European Trance      US
Tranche      Total  

JPMorgan Chase Bank, N.A.

   US$ 160,000,000       US$ 0       US$ 160,000,000   

Bank of America, N.A.

   US$ 160,000,000       US$ 0       US$ 160,000,000   

BNP Paribas

   US$ 160,000,000       US$ 0       US$ 160,000,000   

Mizuho Bank, Ltd.

   US$ 160,000,000       US$ 0       US$ 160,000,000   

HSBC Bank USA, National Association

   US$ 160,000,000       US$ 0       US$ 160,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   US$ 120,000,000       US$ 0       US$ 120,000,000   

Royal Bank of Canada

   US$ 120,000,000       US$ 0       US$ 120,000,000   

Sumitomo Mitsui Banking Corporation

   US$ 120,000,000       US$ 0       US$ 120,000,000   

U.S. Bank National Association

   US$ 120,000,000       US$ 0       US$ 120,000,000   

The Bank of Nova Scotia

   US$ 80,000,000       US$ 0       US$ 80,000,000   

Barclays Bank PLC

   US$ 80,000,000       US$ 0       US$ 80,000,000   

Nordea Bank Finland Plc, New York Branch

   US$ 60,000,000       US$ 0       US$ 60,000,000      

 

 

    

 

 

    

 

 

 

Total

   US$ 1,500,000,000       US$ 0       US$ 1,500,000,000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.06

Initial Issuing Bank LC Commitment

 

Issuing Bank    LC Commitment  

JPMorgan Chase Bank, N.A.

   US$ 40,000,000.00   

BNP Paribas

   US$ 40,000,000.00   

Bank of America, N.A.

   US$ 40,000,000.00   



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

 

1. Uncommitted working capital facility in the amount of EUR 50,000,000 pursuant
to (i) a letter agreement, dated as of September 5, 2014, among trivago GmbH, a
company organized under the laws of Germany, Expedia, Inc., a Delaware
corporation, and Bank of America Merrill Lynch International Limited, (ii) a
letter agreement, dated as of December 19, 2014, among trivago GmbH, a company
organized under the laws of Germany, Expedia, Inc., a Delaware corporation, and
Bank of America Merrill Lynch International Limited and (iii) a continuing
guaranty, dated as of September 5, 2014, by Expedia, Inc., a Delaware
corporation, in favor of Bank of America Merrill Lynch International Limited.

 

2. Letters of credit issued pursuant to an uncommitted letter of credit facility
established pursuant to a letter agreement, dated as of December 30, 2014,
between Expedia, Inc., a Washington corporation, and Standard Chartered Bank, as
amended by a letter agreement, dated as of February 26, 2015, between Expedia,
Inc., a Washington corporation, and Standard Chartered Bank.

 

3. JPM Letter of credit bearing number TFTS-523822 with a face amount of EUR
628,351.

 

4. JPM Letter of credit bearing number TFTS-898880 with a face amount of INR
10,000,000.

 

5. Letters of credit issued on behalf of various foreign subsidiaries of
Expedia, Inc., a Delaware corporation, in an aggregate amount of approximately
$6.3 million.

 

6. Working capital facility pertaining to certain Asian subsidiaries of Expedia,
Inc., a Delaware corporation, in the amount of approximately $5.6 million.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

1. Expedia, Inc. (DE) entered into a Master Lease and Financing Agreement
(“Agreement”) with Cisco Systems Capital Corporation in April 2013, pursuant to
which Cisco finances Expedia’s purchase of Cisco equipment, software and
services at 0% interest over a fixed repayment period. Under the terms of the
Agreement, Expedia (DE) grants Cisco a purchase money security interest over any
equipment and other items financed by Cisco.

 

2. Lien against Expedia, Inc. (DE) in favor of U.S. Bancorp Equipment Finance, a
division of U.S. Bank National Association, granted in March 2013.

 

3. Lien against Expedia, Inc. (DE) in favor of Ikon Financial Svcs, granted in
January 2016.

 

4. Lien against Expedia, Inc. (WA) in favor of U.S. Bancorp Equipment Finance, a
division of U.S. Bank National Association, granted in July 2013.

 

5. Lien against HomeAway, Inc. in favor of Documation, granted in March 2012, in
connection with certain equipment leasing transactions.

 

6. Lien against HomeAway, Inc. in favor of Documation, granted in March 2013, in
connection with certain equipment leasing transactions.

 

7. Lien against HomeAway, Inc. in favor of Documation, granted in May 2014, in
connection with certain equipment leasing transactions.

 

8. Lien against HomeAway, Inc. in favor of Documation, granted in October 2014,
in connection with certain equipment leasing transactions.

 

9. Lien against HomeAway, Inc. in favor of Documation, granted in July 2015, in
connection with certain equipment leasing transactions.

 

10. Cash held as collateral for certain letters of credit or deposited as surety
in the amount of approximately $9.5 million.